Ladies and gentlemen, I am sure that I do not need to tell you how shocked we all were at what took place last night in Armenia. I think you have probably all heard the reports. I am of course referring to the murder of the Prime Minister and of eight members of parliament. By now the terrorists have been arrested and the hostages released, but of course, considering the serious nature of these events, and if you agree, I shall express our solidarity and sympathy, on your behalf, towards the people of Armenia and I shall do so by sending a letter to the President of the Republic of Armenia.
Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, during the conclusion of my contribution in the debate on company restructuring yesterday I pointed out to the Vice-President presiding at the time that there was an anomaly in the joint resolution which we will vote on later today. The resolution which I signed on behalf of my group on Tuesday included in the final paragraph a reference to Michelin. The text has now been distributed and while the English and Spanish versions include that reference to Michelin it appears to have been removed from the other language versions.
One explanation I have had from the Sessional Services is that someone from the EPP Group had been in touch to say that point had been withdrawn. Madam President, the authors of the resolution, the signatories of the joint resolution, were not consulted. As far as I and the other signatories are concerned, that reference should remain in at the vote today.
(Applause from the left)
Madam President, there is a great deal of confusion surrounding this issue because an error has crept into the final signed version. The negotiated version of the resolution did not contain any reference to Michelin. I am quite sure of this. There are quite a few versions, however. So either the English version is the correct one or else the other versions are. Whichever way, we are dealing with different versions. I would therefore suggest that a vote be taken on this issue in Brussels after the Strasbourg part-session. This seems to be the best way forward to me.
Madam President, I do not wish to drag this out and frustrate Members waiting to get on with the vote on the budget. The test should be very simple. All you need do is ask for the version with the signatures of the various signatories from the different groups that combined in this joint resolution. If the reference to Michelin is there, that is the text we should vote on today. I would oppose a deferral until Brussels.
Madam President, I too would like to say something on the matter as I dealt with this resolution on behalf of the liberal group. Right from the word go, it was decided to omit the word "Michelin" from the resolution because it would otherwise be impossible to reach a joint resolution. The word "Michelin" does not appear in any of the language versions, apart from the English. I would therefore ask you to keep the German or French versions as they are and take a vote on them. This, in my opinion, is unacceptable behaviour in politics: if we agree on certain issues, then I hope that the socialists too can subscribe to these.
Mrs Plooij-van Gorsel, we shall very carefully examine the question of which version is the authoritative one.
Madam President, I would like to address this point, not because I have followed previous events over the last few days particularly carefully. I am not such a great expert as the previous speaker or Mr Pronk. But there is one thing that I would like to stress and make perfectly plain. This is that agreements which are made, also in the Conference of Presidents, must be respected.
I very clearly remember discussing in the Conference of Presidents, as my neighbours here on the right, Pat Cox, Mrs Hautala, Mr Barón Crespo and others will recall, whether we should mention Michelin or discuss globalisation and the restructuring of firms in a general way. The Conference of Presidents came to the unanimous conclusion that we should not discuss Michelin specifically, but instead speak generally about the restructuring of firms in connection with globalisation. That was the unanimous decision.
When the word "Michelin" suddenly appears in the versions in one or two languages, then I wonder who did this. This does not follow the agreed rules of the game. I resolutely refuse to accept terms which have not been discussed being inserted into texts. My group absolutely refuses to approve this! I would ask all Groups to uphold the principles of fairness and mutual arrangements in this House.
(Loud applause from the right)
Madam President, we do not wish to re-open a debate which was concluded yesterday. I would merely like to clarify one point. There was not a unanimous opinion at the Conference of Presidents in favour of removing the reference to Michelin in the debate. There was a majority consensus, which we had to bow to, naturally, that the word Michelin should not be included in the wording. As far as I am concerned, I spoke at the Conference of Presidents to say that, of course, everyone would be free to speak in the debate as they saw fit and that, for my own part, I considered Michelin to be at the very centre of this debate on the restructuring of firms. On that basis, I do not see what objection there could be to Groups discussing a text considering that the Michelin question should be included in the resolution. I would like furthermore to specify that my group did not sign this compromise which it did not, in any case, consider satisfactory.
Ladies and gentlemen, I do not think we can drag this debate on for much longer. We have a perfectly clear idea of the situation. Indeed, I must say, having chaired this Conference of Presidents, that my recollection of events tallies with what has just been said.
Madam President, I wish to make a comment about this resolution. As far as we are concerned, the matter is very simple: we put our signature to a document which specifically mentioned Michelin, and so for us the compromise is clear on this point. If there were to be some ambiguity or if the word Michelin were not to be included in contradiction to the text we approved by signing, then obviously this signature would no longer be valid.
Very well. That is quite clear. We understand your point.
Madam President, in fact, it was I who made the proposal to turn an urgency procedure into a more general debate on globalisation, which was accepted by the Conference of Presidents. And I also made a proposal to remove the name of the company, to whom we are giving publicity, which appears in the title in parentheses. And that was the right thing to do, but here we are dealing with a different question, that is to say, a motion for a resolution was tabled which included, in its final point, a question almost of courtesy, and that was that the resolution was to be sent to the president of this company, and what has happened is that the transaction resolution which was presented, carried that name.
And the question is very simple: those who are against this point being included in the resolution may ask for a separate vote. But what is not correct is that a motion for a resolution should be modified, once it is under way, in the corresponding body of Parliament, without the knowledge of the signatories.
And this extends to another problem which has arisen in relation to the fisheries agreement, to which there has been a modification without the knowledge of the signatories. And I therefore ask the President for there to be rigorous control in the records in relation to the non-authorised modification of proposals, which I regard as a problem insofar as it concerns the modification and falsification of a Parliamentary public document.
Mr Barón Crespo, you are quite right. In fact, Mrs Miguélez Ramos should have asked my permission to speak on the subject of the fisheries agreement with Morocco. I checked with the Sessional Services. Apparently there was a technical error, so I am told, and the text on which we are to vote tomorrow, Friday, will be duly amended. So, things should be quite clear. I apologise, but all this was due to the technical error. I think, indeed, that in future we must ensure that mistakes of this sort do not recur, because they are really very prejudicial.
Madam President, I would like to take the opportunity afforded by the adoption of the Minutes in order to point out that, even today, in the case of Mr Turco, we shall not be participating in the vote in the way we announced.
As regards the actual Minutes, on page 7, at the point where the report of Mrs Bonino' s speech is given, and where it is noted that Mr Corbett and Mr Madelin spoke, I think that the Minutes should be a more accurate reflection of the statements made by the speakers. Mr Madelin, in particular, spoke in favour of this proposal. I think it would be logical if this was indicated in the Minutes.
The verbatim report of the debates will give the exact content of the statements made by Mr Madelin.
Madam President, I would like to announce that, as of this morning, I am joining the Radical Group' s fight for an independent technical group. To improve the overall situation of Parliament and the non-attached Group, I too am joining the Radicals' endeavours - I will therefore not be taking part in the vote on the Minutes or the other votes, and I declare that, like them, I am on strike.
Madam President, I am not now referring to the Minutes, but I would like to turn all my colleagues' attention to a certain tragic event that took place yesterday in Yerevan, Armenia. I would ask you to consider whether we could hold a minute' s silence as that country' s President of the Parliament and Prime Minister was killed in an armed attack. In addition, sixty people were injured in the attack, which was targeted at a democratic parliament. I would ask you to consider holding a moment' s silence as a result of this incident, which we, as Members of Parliament, can in no way endorse. On the contrary, we must do all we can to restore parliamentary peace there.
Mrs Hautala, I am extremely sorry that you were not present at the beginning of this sitting because, as you might expect, I did mention this tragedy and I said that I shall send, on your behalf, naturally, my condolences and sympathy to the people of Armenia. We are all on the same wavelength on this matter.
(The Minutes were adopted)
Madam President, at the start of the sitting you not only reported events in Armenia, but also informed us that you would be sending a message to Armenia. As the president of the delegation for cooperation between the European Union and Armenia, I would like to thank you most sincerely for that.
We are all horrified at the tragic events which occurred last night in the Armenian Parliament. Not only the head of government, but also the president of the parliament and several other politicians were murdered. We must ask ourselves whether peaceful development is now possible in Armenia. The raid has plunged the new Republic of Armenia, located in direct proximity to Chechnya, into a state of emergency, the effects of which cannot yet be predicted. I think you all share my hope that the recently won independence of Armenia will not thereby be threatened once again.
Madam President, with regard to the question of fishing which was mentioned previously by Mr Barón Crespo, you said that there had been a technical error. In my capacity as President of the Committee on Fisheries, I would like to ask you, since this a very important and serious question, to explain this technical error and tell me what it consists of. And also, I would ask you to inform the political groups who have signed this motion for a resolution so that they may know exactly what has occurred: whether it was a technical error on the part of those who presented it or whether it was a technical error on the part of those who allowed it.
And I would also like, Madam President, to tell you that the motion for a resolution will be debated this afternoon and I understand that, in accordance with Rule 37(3), the vote should take place following the debate, that is, this afternoon and not tomorrow, as you have said.
Could you please clarify this point?
Madam President, yesterday I wrote to you to report certain facts which I believe deserve consideration in this Parliament. According to information received from the services of the sitting of Tuesday 26 October, an unidentified person approached those services to withdraw a motion for a resolution which had been presented by the PPE, PSE and UEN groups, as well as the motion for a resolution presented by the ELDR group, without the consent nor the agreement of any of the signatories and, what is more serious, these motions for resolutions were replaced with a supposed joint motion for a resolution, without signatures, which contained, in addition to a whole series of names of MEPs which had been added, those of some of the signatories of the first motion for a resolution.
Madam President, I had to find out about these facts through a journalist who rang from Spain. Madam President, I am not going to describe the behaviour of these MEPs who can name themselves as co-authors without having added a dot or a comma to the text of the resolution. This is an action which speaks for itself and is an example of active parliamentary manoeuvring, if you will permit the irony.
My question, Madam President, has to do with the procedure. Does the procedure followed in this Parliament allow these things to happen? Because personally, I would have loved to have been a co-signatory of the text of the Spanish Constitution and through this procedure, Madam President, I could have been precisely that.
Ladies and gentlemen, I do not think we can prolong this discussion any further. I can assure you, Mrs Miguélez Ramos, that I shall take action to ensure that this type of unacceptable occurrence does not recur. We must be clear on this point.
Mr Varela Suanzes-Carpegna, you have had your answer. The three proposals that were made initially have been reinstated and these are the ones we shall be voting on. There has been, in discreet terms, a technical error, actually some sort of tampering, and, indeed, this is something that must not happen again.
Madam President, I wish to speak in order to support strongly the two speeches which have just been made. Our group co-signed this compromise resolution. It is absolutely unacceptable for such compromise resolutions to be modified without the knowledge of their authors. I therefore request you, Madam, to take extremely strong action against what has just happened, which is perfectly deplorable.
Absolutely. You can rely on me. I have just said so, and I believe that we are in perfect agreement.
Madam President, I imagine that this problem will have arisen because ten MEPs, who form part of the Greens/ALE Group, aware of the joint resolution of three parliamentary groups, had the idea of supporting it in the belief that we were exercising our right as individual MEPs. To this end, we ten MEPs delivered a letter to the registry, saying that we supported this resolution, which we believed to be a joint resolution of the PPE, the PSE and the UEN, and that was that. We are unaware of any other problem. We simply thought that the resolution was so good that we supported it, and we still support it. Anything else is pure confusion and we do not understand it and, anyway, we do not understand why something as normal as a minority group of MEPs supporting the majority groups, should be presented in such a problematic light. If you do not want us to support you, let us know and next time we will not do it.
(Applause from the Greens/EFA Group)
Madam President, I echo your regrets, and I also work on the assumption that errors of this type must not recur in future. I signed the PPE resolution myself and was, naturally, more than astonished, not to say horrified, at the subsequent actions. At this point in time I also have to say that, unfortunately, this is not the first such occurrence. I have experienced something similar in the Committee on Budgetary Control. Something must be done here, immediately and as a matter of urgency.
Madam President, I would just like to ask my fellow Members whether they are not wondering if we are being completely ridiculous about all this, for the simple reason that it is possible to have the opinions we have on globalisation, and on Michelin, whether on the right or on the left. But it would be absolutely out of order to draw up a resolution on globalisation in Europe, today, without mentioning Michelin. The people who agree with Michelin should have the courage to say so, and those who do not agree with Michelin and with the layoffs should be able to say so, but let us not beat about the bush for hours on end. That is completely ridiculous.
Votes
I must point out that we are proceeding to votes in blocks, taking into account the requests for individual votes by split voting and by roll call. Members new to the House will see that this is rather complicated, but we shall try to make things as simple as possible, with the active support of the rapporteur, Mr Bourlanges, to whom I hereby give the floor.
Bourlanges (PPE), general rapporteur. (FR) Madam President, may I assure the new Members, they are not going to get another speech. As Mr Napolitano would say, making a speech is something completely different from what I am about to do now. Madam President, I would just like, as a preliminary comment to the voting, to make a statement regarding some technical points. I must point out to the staff of the Sessional Services that purely technical or linguistic errors have been found in a number of amendments. The necessary corrections will have to be made so that they reflect the voting of the Committee on Budgets.
This involves the following amendments: Amendment Nos 409, 471, 520, 621, 612, 565, 637 and 459. I can assure my fellow Members that there is not one jot of a political problem relating to these technical corrections.
Thank you. I hope that the services responsible for the Minutes will be able to make the necessary changes.
Mr Bourlanges, I can confirm this, and I can tell you that the linguistic services have already been made aware of these problems, and will make the necessary corrections.
Relating to Amendment No 460
Madam President, a number of amendments with regard to the re-structuring of administrative expenditure and the technical assistance offices will now follow. The question is whether this should be dealt with here, i.e. after a discussion in the Committee on Budgets, or whether it should be discussed as part of an extensive debate about the re-structuring of the Commission as a whole in all the relevant committees. We are concerned that a whole spate of amendments will not actually benefit the management of the Commission. My group will therefore vote against this amendment but many subsequent amendments will also contain this particular issue. I therefore want to point out that, as of today, we will only vote on the additional points in those amendments and that our vote, as far as this aspect is concerned, will remain unchanged throughout the voting procedure, because otherwise, I would have lumbered you with more than twenty split votes.
Relating to Chapter B1-400 President. We shall now move on to chapter B1-400 which requires a majority of 314 votes. I shall immediately give the floor to the rapporteur, Mr Bourlanges, who, I believe, wishes to make a compromise proposal.
Madam President, the compromise proposal is not mine exactly since, as the rapporteur for the Committee on Budgets, I am obviously bound by the previous vote of the Committee on Budgets. Having said that, we held a consultative meeting with the coordinators of the various Groups and a compromise was arrived at between the coordinators regarding the amendments to sub-section B1-4.
This compromise involves a change to the amounts of the amendments adopted by the Commission on Budgets. It makes it possible to cover all the lines in sub-section B1­4. If this amendment were to be voted in, the request for a separate vote introduced by Mr Walter, the coordinator of the Group of the Party of European Socialists, and others, would then have to be withdrawn. So, if this compromise is adopted, we should still have to vote on the heading for line B1­4050, amendment 507, with a favourable opinion from the Committee on Budgets and in a split vote requested by the Group of the Greens, as well as the heading for line B1­406 on Amendment No 69, this time with a vote by roll call.
Thus, the compromise amendment concerns lines B1­400, B1­401, B1­402, B1­4030, B1­404, B1­4050, B1­406, B1­4070, B1­408 and concerns a total amount of EUR 115 million, or, more precisely, it deducts EUR 115 million from the margin.
This, then, is the content of the oral amendment. I believe that we must vote on this and then, if it is adopted, obviously the whole section will be finalised in the way I have just described. Thank you. I cannot be associated with it in my official capacity as rapporteur for the Committee on Budgets. I shall be voting on this amendment in a personal capacity.
This may seem rather complicated for the uninitiated among us, but it really is quite simple at the end of the day. It must also seem rather complicated for the visitors present.
Before going on, I would like to welcome a very important delegation from the French Senate, headed by its President, Mr Christian Poncelet, who do us the honour of visiting Parliament.
(Loud applause)
We are delighted to welcome you to the European Parliament.
Madam President, on behalf of the Committee on Agriculture and Rural Development, I would like to thank the coordinators of all Groups in the Committee on Budgets for the fact that this compromise has been achieved. I must acknowledge the generous nature of the general rapporteur, who was himself of another opinion. That is understandable, and I also know that the Committee chairman was in favour of another view, but we should pay tribute to the hard work of all the representatives of the Committee on Budgets here. The Committee on Agriculture and Rural Development supports this view.
Madam President, I have attempted to listen very carefully to the rapporteur, Mr Bourlanges. From what I can gather, Amendment No 69 on budget line B1-406 has been incorporated into this oral amendment. This Amendment No 69 was drafted by a number of Flemish and Wallonian colleagues of mine. What I have as yet failed to understand is what is to remain of this amendment if it is included in the overall compromise. I would very much welcome clarification on this matter.
Yes, that is correct, Mrs Staes. We still have to vote on the heading for line B1-4050, Amendment No 507 and the heading for line B1-406 on Amendment No 69. Amendment 69 did not present a problem for the coordinators in terms of the amount. The heading did, however, present a problem and, as you so rightly say, we shall be voting on it separately.
Relating to Amendment No 65
Madam President, Amendment No 65, introduced by the Committee on Agriculture and Rural Development, has now been included in the compromise amendment in a somewhat altered form, but it has been included, so that plant and animal genetic resources have received their own title. The Council still has to approve this. Something in the compromise was deferred so we do not have to vote on it now. We therefore withdraw our amendment.
Madam President, I would just like to make a policy guidance suggestion regarding all the amendments to Category 3. Following our discussions in the Committee on Budgets and consultations with all the relevant committees, we arrived at proposals which are generally satisfactory to all parties concerned, but the price to be paid for this is that we are working right up to the limits of the margin permitted. Now, the interinstitutional agreement, which is our Bible, stipulates that in our votes on the budget, right through the procedure, we must keep within the ceiling limits.
Therefore, ladies and gentlemen, you are of course free to vote as you wish, according to your own judgement, but you should be aware that as soon as you vote for an amendment on expenditure in excess of what has been agreed I would say "around" rather than by the Committee on Budgets, you risk putting us in a very delicate position with regard to the margin. I wanted to make this perfectly clear so that everyone can be aware of the responsibility they have.
Thank you, Mr Bourlanges. So, Mr Graefe zu Baringdorf, would the President of the Committee on Agriculture and Rural Development please tell me if he will withdraw this amendment? I see that he will.
Relating to Amendment No 430
Madam President, may I ask how it is that there is a change to the voting order? We have Amendment No 430 on the European Year of Languages as the next amendment to be voted on. Could someone, either Mr Bourlanges or yourself, give us some information on this?
That is because it is still the amendment of the Committee on Budgets which we are going to vote on. This is the custom. It is perhaps not justified but, like any custom, one must take care before challenging them!
Madam President, following on from what Mr Bourlanges said, with the last amendment we voted we have now actually gone past the margin for Category 3 which means that any amendments which are not in line with the Committee on Budgets' recommendations are going to give us serious problems. We already have a problem. We have now gone above the margin. It is ludicrous to keep voting like this. I would ask you to respect the rapporteur' s recommendations on Category 3.
Relating to the fifth framework programme Bourlanges (PPE), general rapporteur. (FR) Madam President, the amendments relating to the fifth framework programme for research have had to be changed following a compromise which was reached yesterday with the Commission. This was a compromise which was difficult to reach, and I have to thank Mrs Schreyer for having ensured that it was achieved. This compromise met with the approval not only of the Committee on Budgets, but also that of the committee responsible, with the particular support of Mrs McNally, its rapporteur, whom I must thank for her cooperation. In terms of procedure, this means that amendments 647, 648, 649, 650, 651, 652, 653 and 654 must be voted on separately. Moreover, one line for administrative expenses has been created for each programme and the amounts for the various key measures will be entered in the remarks.
So, the compromise arrived at is a very simple one. It was a question of whether to create one line per key measure, as had been envisaged by the Committee on Budgets, or to maintain a single overall line for research, as the executive committee wished, in exchange for guarantees that information would be provided on the transfers of funds between key measures within this line. Since these assurances were given by Mrs Schreyer, we can therefore vote on the compromise according to the procedural conditions which I have just described.
Relating to Amendment No 394
Madam President, a number of Members present today will be confused as to what has actually gone on concerning this European Women' s Lobby amendment.
Amendment No 394 was tabled by a colleague of mine, Mrs Scallon. A number of us would like to vote for her amendment but, because of what has gone on in the coordinators' meetings, we have no idea how to do so. I would very much appreciate your advice on how we can support the original Amendment No 394.
Madam President, I think that there is no way that we can proceed to a vote on this amendment as it has not been re-introduced after being subject to a vote or, I might say, a transformation within the Committee on Budgets. Thus we have an amendment from the Committee on Budgets which, I must say, was voted on in a state of some confusion, and which represents a hybrid entity since it has the European Women's Lobby' s title and the content of Mrs Scallon' s amendment.
Well, it will not have escaped you that in some respects the positions of the European Women' s Lobby and Mrs Scallon are not identical, but this is the amendment which the Committee on Budgets has voted on. I can understand people voting against it. I am supposed to be supporting it, but I find it somewhat incoherent. If Parliament votes against it, then we will then have to vote for or against the amendment of the European Women' s Lobby. Procedure does not allow for Mrs Scallon' s amendment to be reintroduced into the cycle since there is no compromise basis for an oral amendment to be submitted.
I simply think that the problems that have arisen on this occasion will certainly be examined by the Committee on Budgets, within the working party specifically set up by chairman Wynn to deal with the subject of this institution' s policy on subsidies as a whole. I wish to reassure my fellow Member on that point, but, in my opinion, we can vote only on the two amendments which have been submitted: the Committee on Budgets' amendment and the amendment reintroduced by the Committee on Women' s Rights and Equal Opportunities.
Following the vote on Amendment No 443
Madam President, now that Parliament has voted down Amendment No 443, we have solved the problem. In other words, it is the European Women' s Lobby which remains and which gets the 600,000. It remains both in the nomenclature and in the remarks. It was precisely that which each and every one of the Women' s Committee intended, and that is why we can withdraw Amendment No 10. We are therefore withdrawing the proposal in Amendment No 10 because we have achieved precisely what we wanted to achieve with this vote.
Madam President, draft Amendment No 503 concerning promotions is in this voting group. I would like to propose that the remarks be removed. Only the numbers remain, as the Council of Ministers has already dealt with the remarks. The remarks are therefore unnecessary, and just the numbers should remain.
Report (A5-0030/1999) by Mr Bourlanges, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2000 - Section III Commission (C5-0300/1999)
(Parliament adopted the resolution)
The resolution has been adopted, and I would like to congratulate the rapporteur, Mr Bourlanges very warmly, as well as everyone who helped to make it a success.
Madam President, thank you for your congratulations. It is a considerable task that we have completed with the help of the rapporteurs, the members of the Committee on Budgets, and all of you, and I am naturally rather excited to receive these votes.
I would like, ladies and gentlemen, to thank everyone who voted for this budget, and also those who voted against, thus contributing to democratic expression. Above all, I would like particularly to thank the Secretariat of the Committee on Budgets which has carried out a truly considerable task.
You have to be a rapporteur to know the extent to which the life of all the Members of the Secretariat of the Committee on Budgets is disrupted by the infernal pace of this procedure, and I think this is something we must be aware of.
Besides that, I should like to say a couple of things, with your permission, to the Council and the Commission. Council Member, Commissioner, I think that you have been able to observe the extent to which Parliament was united, united in fighting not only for its rights but also for a number of fundamental changes.
The year that we are currently living through has been characterised by two fundamental crises, the international crisis in the Balkans, and the crisis affecting our own institutions with the departure of the Commission. On both these points, ladies and gentlemen, the votes you have expressed show the determination of this Parliament to lead the way and to find the necessary solutions to both these problems. Tomorrow, we shall be open to discussion with the Council and with the Commission, but have no doubts, ladies and gentlemen, about dialogue between institutions, do not harbour any doubts about the determination of this House!
(Loud applause)
Mr President, I wanted to say that, unlike Mr Bourlanges, I voted against this resolution and did not abstain.
Report (A5-0031/1999) by Mr Virrankoski, on behalf of the Committee on Budgets, on the draft general budget of the European Communities for the financial year 2000.
Section I European Parliament - Annex: Ombudsman
Section II Council
Section IV Court of Justice
Section V Court of Auditors
Section VI Economic and Social Committee and Committee of the Regions (C5-0300/1999)
(Parliament adopted the resolution)
Report (A5-0032/1999) by Mr Pittella, on behalf of the Committee on Budgets, on the draft ECSC operating budget for 2000 [SEC(1999) 803 - C5-0017/1999 - 1999/2072(BUD)]
(Parliament adopted the resolution)
Report (A5-0036/1999) by Mr Napolitano, on behalf of the Committee on Constitutional Affairs, on the amendments to the Rules of Procedure following the interinstitutional agreement of 25 May 1999 on the internal investigations conducted by the European Anti-Fraud Office (OLAF)
President. I have received a request from the PPE Group for a referral to committee.
Mr President, this is a matter which requires a broad majority, which we hope to ensure. But in the report, as it now stands before us, there are still some points of uncertainty with reference to two matters. Firstly, there is no clear definition of members and elected representatives. This is worth clarifying. Secondly, there is uncertainty and a procedure, which we consider incorrect, stating that, in the event of errors in Parliament, officials should report back to other officials. We, on the other hand, are of the opinion that, if there are irregularities, officials must report back to the President of the Parliament. We must come back to these matters again. We therefore request that the report be referred back to the Committee on Constitutional Affairs.
The Committee could call an extraordinary meeting in the course of the next week and, if necessary, in Brussels on Thursday of next week we could then finally proceed to the vote, making it possible to gain the broad support of the whole House, if the requisite clarifications have been made. But, failing this referral to Committee, today unfortunately we are not in a position to give this report our approval, to our great regret.
With the intention of achieving a broad consensus on this important question, we therefore demand that the report be referred back to Committee.
Mr President, I will speak against the proposal, by Mr Poettering, to refer this report back to Committee.
In fact, it is an interinstitutional agreement which was signed by the previous President of this Parliament. The political persuasion of the President does not matter. It was Mr Gil-Robles, the President of our Parliament. And Parliament was in agreement. And we have to honour our own acts.
I, today, have just found out about two new reasons to re-examine this report and it surprises me, because in fact it deals with something else, of another political approach, and I would welcome its being done clearly. From the point of view, not of my political group, but of the previous Parliament, of the Committee on Constitutional Affairs, which unanimously approved this report, there is really no lack of clarity.
And, furthermore, with regard to the possible lack of clarity between MEPs and officials, I must say that the Bureau of the Parliament which you, Mr President, form part of, clearly adopted amendment instructions last Monday for this regulation in accordance with their competences.
Therefore, there is no lack of clarity. Furthermore, we have been subject to a summons by the Council for the last month because we have not honoured our word.
Therefore, there is no lack of clarity here. Here there is a political will to create a conflict with the Council and not to respect our word. My group therefore radically opposes this proposal.
Mr President, it is not a matter of being obstructive here. It is not a matter of obstructing the work of OLAF, or not facilitating it. We all want OLAF to be able to commence its work properly as soon as possible and work effectively for the benefit of the European Union. But this proposal contains considerable legal weaknesses which require further consultation. Articles 2 and 4 of the Annex to the Rules of Procedure contain conditions which are clearly in contradiction of the Protocol on Privileges and Immunities, which concern the status of elected representatives and which also, incidentally, lay down the rules governing the question of immunity aside from what is stated in the relevant regulations of the Protocol on Privileges and Immunities. I am therefore convinced that this needs revising in the interests of the case, and would therefore like to request that we adopt Mr Poettering' s suggestion.
Mr President, as both rapporteur and Chairman of the Committee, I must say that I am very surprised. The request is completely unexpected. In this House, on Monday, we discussed the report I tabled on behalf of the Committee on Constitutional Affairs, which adopted it unanimously. Also, two influential Members, representatives of the Group of the European People' s Party - the ones who spoke on behalf of the Group - spoke clearly in favour of the report on Monday. Now we are told, no less, that there are serious legal gaps. I, naturally, respect the legal background of the Member who spoke, but I am also surprised by the fact that these serious gaps were not regarded as such by the members of the Committee on Constitutional Affairs - who, in terms of legal knowledge, are deemed second to none. What I mean is, the Committee cannot, under any circumstances, go any further than it has done already, as the inclusion of this Interinstitutional Agreement in the Rules of Procedure does require technical adjustments, but these must not call into question the agreement negotiated and signed on behalf of Parliament.
Therefore, may I say that as far as we are concerned, it makes no sense to refer the report to the Committee.
(Parliament rejected the request for a referral to committee)
Mr President, I believe that is not quite correct. We have rejected. We have not had the necessary majority to accept placing in the Rules of Procedure themselves a reference to the Annex, but we still have to take a decision as to whether we want to annex to our Rules of Procedure the interinstitutional agreement itself.
There are many interinstitutional agreements that are annexed to the Rules of Procedure without having the optional extra of a particular reference in the Rules of Procedure themselves to the text annexed. The remaining part of the report of the committee can be taken - that only requires a simple majority - to annex the Interinstitutional Agreement to the Rules of Procedure. That is perfectly in order.
Mr President, this is a very serious situation. Without wanting, of course, to call into question the authority of the Committee Chairman who has just spoken, I would find it wise, in the light of a request made by the largest group, to proceed more cautiously because, clearly, the absolute majority required makes the vote at the very least difficult, as we have seen. In my opinion Mr Corbett' s point is not acceptable. We are dealing with an amendment to the Rules of Procedure and the seriousness of this vote necessitates the decision that you were just making. I think that this is the wisest thing to do. It is clear that this amendment to the Rules of Procedure is an essential element for the reference of a text which, having the importance of the Rules of Procedure, can only be adopted by an absolute majority.
Mr President, you are absolutely right that to amend the Rules of Procedure requires an absolute majority of Members of the House. We have just decided not to amend the Rules of Procedure and therefore, not to add this new Rule.
However, the rest of this report comes under Rule 186 of the Rules of Procedure which specifies that by a simple majority we are allowed to decide to add an item to the Annexes of the Rules. It specifically refers to interinstitutional agreements; it even categorises them. It is up to this House to decide - as for every other interinstitutional agreement - by a simple majority whether to add this as an Annex to our Rules of Procedure, without changing the Rules of Procedure. We did not actually need the reference in the Rules of Procedure. That was an optional extra which we have decided to dispense with. We can still decide whether to add this interinstitutional agreement to the Rules of Procedure.
Mr President, the first part of your ruling is absolutely right. It is clear that a Rule change requires a qualified majority. But Mr Corbett has a very strong point. All we are doing now with the remainder of this text is annexing the implementation of the interinstitutional agreement to the modus vivendi of this Parliament.
I ask the House to think very carefully about what they are doing here. We are now in a position that the interinstitutional agreement has been implemented as far as it affects the Commission. It has been implemented as far as it affects the Council. By a decision of Parliament' s Bureau it has been implemented as it affects Parliament' s staff. The only people left are Members of the European Parliament. Do we really want people to be saying that Members of the European Parliament are scared about the OLAF regulations applying to them? Let us not put ourselves in that position!
(Loud applause)
Ladies and gentlemen, as you can see, this is quite a difficult situation. I now give the floor to Mr Nassauer too, because he has requested it, but I invite you to reflect on the fact that, in a situation such as this, it is difficult to press ahead using majority votes - we really should take into account this very delicate situation which must be addressed, if possible, with a broad consensus across this House.
Mr President, the matter of the Annex to the Rules of Procedure will most certainly be determined by a simple majority. But the addition of an Annex to the Rules of Procedure is quite clearly an amendment to the actual Rules of Procedure and, as such, requires an absolute majority. We can never amend the actual Rules of Procedure by means of an Annex. That is perfectly clear. We have just decided, may I remind you, that the common regulation contained in the interinstitutional agreement, with the necessary measures to facilitate the trouble-free conduct of OLAF inquiries in accordance with the Parliament resolution, which is appended as an Annex to the Rules of Procedure, is applicable within Parliament. This resolution did not achieve the necessary majority. It cannot therefore claim validity on the basis of the Rules of Procedure. I believe we would be well advised to refer this matter back to the competent committee for consultation now and discontinue the debate on the Rules of Procedure here.
Mr President, in the name of the principle of transparency, I must make one observation on the course of events. Namely, last Thursday, at the President' s meeting, two compromises were made among the leaders of the groups. The first was that to which Mr Poettering referred this morning, which is to say that there is no mention of the name of Michelin in the resolution on the relocation of companies. On this I agree with Mr Barón Crespo in an earlier discussion.
However, we made another agreement as well. As certain groups feared the delicate nature of this report, we decided that a debate should be organised on it on Monday and a vote on it on Thursday. In this way the groups had a whole week to debate the sensitive points in this proposal. I do not understand why the chairmen of certain groups refer to the agreements in other connections, but in some cases these agreements do not mean anything. I think we should have discussed the matter according to the normal order of events and voted on it today, with no undue incident.
Mr President, I shall speak with right on my side. Personally, I believe that we are making a mistake, largely due to the way the original regulations of OLAF were put together, but that is another question. Here we must have a very clear idea about why this Parliament requires an absolute majority for questions which affect MEPs. You have given the reason, Mr President: because we are looking for a broad consensus. We cannot hide behind a technical question that there are agreements which are not incorporated in the regulations. This is a matter which must remain outside the regulations and therefore the logical and reasonable thing - and rules, when the law is the law and not just formal texts, must be reasonable - should be that this be supported by an absolute majority in this Parliament. Any other approach would fundamentally contravene the very essence of the parliamentary Rules of Procedure.
Mr President, the internal self-regulation of Parliament is one of the fundamental bulwarks of its independence. Anything which affects Parliament' s right to self-regulation affects a core element which allows it, or rather enables it, to perform its sovereign functions as the people' s representative. This is found in the constitutional history of all parliaments. This is the reason why specific precautions are introduced to prevent this sovereignty being limited in any way. If we take an impulsive, majority decision on a matter of this kind and interpret the annexes without taking into account how these agreements affect fundamental issues, we will in some way contravene the basic rationale, the objective of the legislation we are addressing.
Mr President, I do not dispute the fact that the Rules of Procedure form the backbone of our sittings. Neither do I dispute the fact that an amendment to the Rules of Procedure is to be approved. But it was clear this week, having discussed this amendment extensively, that leading members from all groups were in favour of amending these Rules of Procedure now. It completely staggers me to think that political rearguard action has led to a situation where the largest group of this Parliament is now prepared to give out negative vibes to the outside world. We warned against this happening only this week. We said: please do not hide behind formal objections. Nobody has been able to prove that the formal objections will remain a reality after this amendment is adopted. Rumour now has it that there is no majority for this amendment itself. Well, I can tell you this much: we are repeating the same mistake we made in May. We gave bad vibes then too, namely that, despite all agreements, there continues to be a majority here in favour of maintaining a privileged situation. As far as I am concerned, these agreements are sacred. I do hope that we can approve this amendment.
Mr President, I agree absolutely with what David Martin had to say, and it would be a disgrace if we do not vote today. But, at this stage, I do not wish to discuss content, I would just like to ensure, and you shall have to take responsibility for that too, that the matter is pursued. For we are now faced with a difficult crisis regarding the Rules of Procedure, since the matter is to be referred back to Committee again, even though the majority in this House rejected that option today. I therefore request that it is ensured that this resistance from a particular quarter, creating the present situation in which Members of Parliament alone are not monitored by OLAF, does not become a permanent state of affairs. For that is precisely what you have achieved! Please deal with this matter, Mr President, in accordance with the Rules of Procedure, so that we can settle it in a decent and dignified manner on behalf of the Members of this House. Otherwise, we will no longer be able to look our fellow citizens in the eye.
Ladies and gentlemen, after listening to all the opinions, I do not believe that we can proceed to the vote on the draft decision, because the draft decision was drawn up on the basis of the amendment to the Rules of Procedure. I therefore think that we must look at this subject again in the future, and I too hope that we will be able to do this very soon.
Recommendation for second reading (A5-0026/1999), on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council decision on establishing a single financing and programming instrument for cultural cooperation (Culture 2000 programme) [13328/2/1998 - C5-0023/1999 - 1998/0169(COD)] (rapporteur: Mr Graça Moura)
Madam President, the Commission accepts Amendment Nos 1, 2, 4, 5, 6, 8, 9,10,12 and 14. The Commission is prepared to partially accept Amendment Nos 7, 11 and 13. And therefore it rejects Amendment No 3.
(Parliament adopted the amended common position)
Recommendation for second reading (A5-0038/1999), on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council decision establishing the Youth Community action programme [13175/1/1999 - C5-0022/1999 - 1998/0197(COD)] (rapporteur: Mrs Gröner)
Mr President, firstly, on behalf of Commissioner Reding, I would like to congratulate Mrs Gröner and all the Members of the Committee who have worked so significantly on the whole of this document.
I would like to say that the work is so positive that no amendment will be rejected and, to this end, I am happy to say that the Commission accepts Amendment Nos 1, 2, 3, 4, 5, 6, 9, 10, 11, 12 and 13. Therefore, the Commission practically accepts all of the amendments and with regard to Amendment Nos 7 and 8, it cannot accept them as they stand, but it accepts the spirit of their content.
I can say that the work has been magnificent, that we offer our congratulations on it and on the fact that no amendment has been rejected outright.
Mr President, I would like to express my thanks to the Commission for responding so quickly to our own quick work. The principal task, however, still lies ahead of us, namely that of persuading the Council. The chief problem area can be found in the Budget. With Parliament' s demands for EUR 980 million, we are now facing a Council proposal of EUR 350 million, and another EUR 490 million in the seven-year programme. This is the area of the great debate which we face and, against the combined forces of the Commission and Parliament, it is now up to the Council to change.
(Parliament adopted the amended common position)
Recommendation for second reading (A5-0023/1999), on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Decision amending the basic Decision relating to the Socrates programme to include Turkey among the beneficiary countries [8076/1/1999 - C5-0024/1999 - 1996/0130(COD)] and the common position adopted by the Council with a view to the adoption of a European Parliament and Council Decision amending the basic Decision relating to the Youth for Europe III programme to include Turkey among the beneficiary countries [8077/1/1999 - C5-0025/1999 - 1996/0131(COD)] (rapporteur: Mr Gargani)
(Parliament adopted the two common positions)
Report (A5-0024/1999) by Mr Gargani, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a Council Decision concerning Community participation in the European Audiovisual Observatory [COM(1999)0111 - C5-0019/1999 - 1996/0066(CNS)]
(Parliament adopted the legislative resolution)
Common resolution1 on the restructuring of firms
As you will have understood, Mr President, there is a problem in this morning' s debate. We are not agreed on the compromise text.
It would therefore be advisable to find out, first of all, what this compromise text involves, especially in relation to paragraph 17 thereof. Personally, I think that if we were to adopt compromise texts which are not those that the Members signed or to which they committed their Group, we would be setting an extremely dangerous precedent.
All the Members who were present in the House at the start have already heard the debate and several Members have already intervened. Clearly, we need to avoid a repeat of the debate which we had this morning, both as regards the agreement existing between the Groups on whether we should mention the firm we discussed at such length this morning and also as regards the specific question of whether the signatories of a specific compromise text were aware of the fact that a part of the text had been changed.
I would like to make two proposals. Firstly, I think that the Secretary-General of Parliament should carry out a swift investigation into what actually happened. I think it is right for all of us to be informed for the sake of clarification. Some Members say they signed one text, but other Members say they signed a different one. I think that it is right for us to be informed as to what really happened. The Secretary-General of Parliament will inform us as soon as possible.
As far as the point under discussion is concerned, I have the following proposal to make. If there are no objections, I can also put to the vote the part of an agreed text with regard to which there is a difference of opinion over whether or not it exists in the compromise text. However, I will only put this part to the vote if you all agree because, given that there are two versions, I cannot say that there is agreement. It is, however, possible for everyone to agree that, despite this different interpretation, it is appropriate to vote separately on the part which is controversial. I repeat - I can only go ahead with this vote if everyone agrees. I will obviously not be able to put that part to the vote if any of you is against this working hypothesis.
To avoid restarting the debate, I would ask the Members who do not agree with the proposal which I have just made to say so immediately, so that we know whether, when we reach that part, we can vote on it or not. If there is an objection, I repeat, we will not be able to put it to the vote. Is there an objection to this proposal or do you all agree that that part of the amendment can be put to the vote anyway? There are no objections? Good. Well, when the time comes, we shall have a separate vote on each part.
(Parliament adopted the resolution)
Mr President, I spoke yesterday. I wish to remind you that I am the representative for the town where Michelin has its headquarters, since we do not dare mention its name today, although Commissioner Diamantopoulou did have the courage to do so yesterday. I believe that the union leaders from Michelin who were among us yesterday will be able to assess the manner in which the majority of this House is treating them at its face value.
Thank you, Mr Auroi, but the explanations of votes will follow shortly.
Joint resolution1 on the rejection of the Test Ban Treaty by the United States Senate
(Parliament adopted the resolution)
EXPLANATIONS OF VOTES - General Budget 2000, Bourlanges report (A5-0030/1999), Virrankoski report (A5-0031/1999)
Mr President, I want to give a brief explanation of vote with regard to the Bourlanges report and in particular our vote on Doc. A5-30/99. In that document Mr Bourlanges sets out in paragraphs 7, 8 and 9 the reasoning behind the conclusion that Parliament does not approve the Council' s proposals. In particular, paragraph 8 was an important political signal to the Council.
My own group, which is of divided opinion on the matter, has a minority who intended to vote against paragraph 8, and did so. However, I also led the majority of the group inadvertently into voting against paragraph 8 due to an incorrect voting indication.
I wish to place on record for Mr Bourlanges and for the House that the majority of my group was disposed to vote for the strategy in paragraph 8. I should like that to be noted and duly recorded.
Mr President, I voted against the proposed budget of the European Parliament for the year 2000, as it seemed to lack rigour, unlike the Council proposal.
In this respect, I would like to draw attention to two specific points, which I think are extremely indicative of the spirit and the methods which predominate within the Union' s institutions. Firstly, the stubbornness with which the European Parliament, despite all the regulations in force, persists in seeking to hand the taxpayers' money over to so-called European political parties. The Council of Amsterdam which signed and approved the Treaty of the same name had looked into this question and explicitly refused to recognise the existence of European political parties, and still less to finance them from public funds. We must therefore refer back to the current edition of Article 191 of the Treaty, formerly Article 138A, which only mentions, in a rather vague way, the action of political parties, I quote, "at European level" , which is a very different matter, or so the Amsterdam Council and the Treaty intended it at any rate, from the idea of a "European political party" strictly speaking.
So, in the Parliament budget, under Category 3710, we are surprised to read an entry relating to contributions to European political parties, with an explanation to the effect that the Commission is shortly to present a statute for European political parties.
Such a brief reference and yet it contains three instances of irregularity. There is no European political party, there is no provision for the allocation of public funds to them, and the Commission has no right to prepare a statute of this type, which is not in accordance with the Treaty. In doing this, the European Parliament is moving its pawns in an illegal manner. Admittedly, for the moment no appropriations have been allocated to this item, but, even so - and this is my second point - it has set aside an enormous appropriation, of EUR 60 million, in a reserve for the Members' Statute, which is rather mysterious, since the statute does not yet exist and, in any case, even if such a Members' Statute were to be adopted, it would certainly not apply within the present term of office.
These two problems, apparently unrelated, lead me to draw a common conclusion. As recently as last year, the Court of Justice of the European Communities severely reprimanded the Commission for making budget expenditure commitments without a legal basis, with the collusion of the European Parliament. I observe that these practices are continuing and even getting worse, since now the European Parliament itself is taking a direct part in it. Thus the old European rule is still being applied here: every base act is permitted as long as it contributes to the construction of a federal Europe.
Mr President, unlike the vast majority in Parliament, I think that the Union should finance its possible activity in Kosovo, East Timor and Turkey with appropriations that remain within the excessiveness threshold for Category 4 of the Financial Perspective. The same goes for the adoption of the fisheries agreement with Morocco.
As the Council has stated, no precise estimates of the aid requirements have been presented other than those regarding Kosovo. It is thus too early to fix the total amount of appropriation needed for external operations next year. Besides, funds have already now been reallocated to respond to the challenges that go with the relief operations mentioned above.
Regarding point 11 in the report, I think that Parliament, for its part, committed to reviewing its statute already last spring, so that travel expenses would be paid according to bona fide costs incurred. Although I am also personally committed to reviewing the expenses arrangements on the basis of bona fide costs, I call also on the Council' s commitment to push through Parliament' s proposal.
Mr President, I would like to move on to the Virrankoski report. I would like to indicate to the voters that we at the European Parliament are not just big spenders but that we also look after the pennies. I was therefore disappointed to hear that Parliament did not adopt my amendment.
. (EL) Budget 2000 marks a major turning point in the whole question of funding for Turkey. The Council has introduced the amounts to be used for action to extend the EU-Turkey Customs Union and for the economic and social development of Turkey, but it has not set the usual political criteria which have to be fulfilled nor has it allocated any of the funds to action over the earthquakes.
For the first time in years, the amendment of the Committee on Budgets not only approves the Council' s appropriations but actually increases them, thereby making good the cuts the Council had previously made as a result of Kosovo. Also, instead of stipulating the political criteria which the European Parliament had so rigidly laid down, it has simply confined itself in the "Remarks" section to mention of an institutional control mechanism, the actual effectiveness of which, from our experience with the MEDA programme, is somewhat questionable.
Unfortunately, the position of the European Parliament benefits neither democratic nor human rights in Turkey, does not encourage a settlement of the Cyprus and Kurdish questions and does not support the tragic victims of the earthquakes in Turkey.
- (FR) In today' s sitting, the European Parliament adopted the General Budget of the European Union for the financial year 2000.
The vote on the budget is a key point in the parliamentary calendar. Throughout the process of drawing up the budget, the Group of the Party of European Socialists forcefully defended the principles of Union solidarity and political commitment with regard to the most disadvantaged in order to meet the objective of eradicating poverty.
As a member of the Committee on Development and Cooperation, I paid particular attention to the development of Category 4, intended to finance the Union' s external policies and to promote development aid. Indeed, the Community' s historical and political responsibility towards developing countries must be fully taken up by this House and represents one of our absolute priorities. Despite the rationale of the general reduction of appropriations allocated to development aid, the European Community is, and must remain, the main partner of the most disadvantaged countries. In this respect, we cannot accept the Council proposal to implement a 10% reduction in the appropriations allocated for cooperation and development in order to finance the reconstruction of Kosovo and aid to Turkey following the earthquake, or support for East Timor. The cost of these displays of solidarity, all perfectly legitimate, must not be borne by the poorest countries on earth. Indeed, how could we sanction any reduction in the amounts allocated to the prevention of AIDS when it is known that 25 million people on the continent of Africa are already condemned to die from this scourge? Industrialised countries in general and the Member States of the Union in particular must not withdraw from their development aid commitment as that would have social, economic, political and health-related repercussions on the ever fragile equilibrium of the most disadvantaged countries.
This is why, while being fully aware that the increase in Community spending is occasionally hard for the public finances of Member States to bear, I voted, in spite of everything, in favour of the resolution proposed by the general rapporteur for the budget.
The European Women' s Lobby represents over 3,000 different women' s organisations across the EU. It has represented the interests of women with competence and professionalism. The group has provided invaluable information and support, particularly on the impact of European programmes on women' s lives. We have also been able, as individuals, to access information, evidence and analysis when necessary. The material produced by the lobby is high quality, as are the forums, seminars and conferences which they organise. A clear example of this was a day conference involving women from all over the EU which was held in Cardiff to coincide with the summit during the UK presidency.
It is clearly inadvisable to distribute the funds between a variety of organisations which would, by definition, fail to identify the core objectives in terms of giving the service which EWL can so uniquely provide. The agenda pursued by EWL is clear and incontrovertible - to promote the concerns, priorities and interests of women.
The accusations which have been made, that the EWL is a "single issue" body, is simply not true when it represents such large numbers of women through its 3000 member organisations.
- (DE) The Members of the Austrian Freedom Party will be rejecting both Mr Bourlanges' motion for a resolution (individual plan III - Commission) and Mr Virrankoski' s (further individual plans), since the principles of transparency and efficiency in the budget procedure were not respected.
Nor is it possible to carry out effective supervision of the Union' s budgetary procedure.
Apart from that, the Commission operates far too ponderously. The processing of applications and payments to the citizens of the Union in some cases takes more than 18 months, leading to justifiable criticism of the administration of the Union.
Insufficient funds and programmes are provided in the Budget 2000 for real problems such as, for example, the high rate of unemployment. The Union is somewhat helpless in the face of the effects of globalisation and the introduction of the euro.
Instead of developing employment schemes or programmes promoting small and medium-sized enterprises, the Union indulges in an administration which is far too expensive, with two parliament buildings, for instance.
The challenge for the future will be whether the EU can manage to draw up common principles which ensure that an economic recovery returns to Europe through which the problems of the labour market can for the most part, be eliminated. To this end it will also be necessary, however, for the administrations of the Union and national states to be structured more effectively.
Since it cannot seriously be discerned that the Union can contribute to an economic recovery in Europe, the Budget for 2000 is rejected in its entirety.
. (EL) The Commission' s draft and more so the Council' s draft EU budget for 2000 are marked by their austerity and drastic cuts, even in relation to the decisions reached at the European Council meeting in Berlin.
Budget 2000 is an austerity budget with drastic cuts in agricultural, structural and social expenditure. It is a budget tailor made to the Stability Pact and to the drastic cuts imposed on Member States both within and outside the euro zone. The victims of this policy are the public at large, workers, farmers, artisans, young people and women.
In the agricultural section of the budget, it is evident that even before the start of the multilateral negotiations of the World Trade Organisation, the EU wishes to join forces with the Americans and reduce protection and intervention by reducing the funds allocated to individual agricultural products. In turn, this will entail further cuts in producers' income and further restrictions on farming. What is particularly worrying is the fact that, alongside the reduction in support expenditure for agricultural product markets, there is also an increase in and systemisation of expenditure under the second pillar of the CAP intended to wipe out small and medium-sized farmers.
We have noted a reduction in the Structural Funds, which proves that the heroic declarations to iron out social and regional inequalities were merely rabble-rousing tactics. The same goes for the exceptionally limited social expenditure which is oriented not towards reducing unemployment or improving workers' lives, but towards facilitating measures to upset working relations.
We wish to denounce the efforts to activate the appropriations allocated to Turkey within the framework of the Customs Union and for the promotion of Euro-Turkish relations. We are equally against the tabling of proposals to approve the necessary appropriate legal bases, when it is a well-known fact that the human rights situation in Turkey has showed no signs of improvement, that the same policy is still being pursued on the Kurdish question and that Turkey is still occupying a large part of Cyprus. We also wish to condemn the hypocrisy of the EU on the Kosovo issue. On the one hand, it has totally destroyed the area with its unprovoked and criminal attacks on Yugoslavia and, on the other hand, it is now bending over backwards with its restructuring endeavours, without prejudice of course, while at the same time demanding that the perfectly legitimate government and the President of the country be overthrown.
Despite the report' s containing certain positive individual amendments, it embraces the restrictive and unacceptable agreements reached in Berlin on Agenda 2000.
It would be naïve of us to expect a different approach from the bodies of the EU, when both the community budget and national budgets have to operate within the unpopular and austere framework of the Maastricht criteria with tight cutbacks in public finances. It would be naïve to expect a different approach when the external policy of the EU is marked by crass hypocrisy, oppressive controls and the ever-increasing subjugation of countries, not to mention open and multiple intervention in their own internal affairs, as is the case with the enlargement process and the Stability Pact for south-eastern Europe.
For these reasons, we shall once again be voting against the draft budget.
. UK Liberal Democrats are voting with this budget line as proposed by the Committee on Budgets, but in anticipation that further discussion is to take place in order to meet the substantive points of Mr Jan Mulder, MEP, and to find more financial resources within the overall total without either depleting the reserves or calling upon the Council to provide new funds.
Reconstruction aid to Kosovo is essential but the pile-up of earlier unspent budget lines means that more discussion might be fruitful.
. I raised the issue, put to me by European citizens, of an unacceptable monopoly within the process of European funding. The "Scallon amendment" was not accepted by the Committee on Budgets. My colleagues who belong to this committee drafted an amendment in order to broaden funding for women' s groups to a wider range of women' s groups. Parliament today has debated this issue and the vote continues this monopolistic arrangement. The issue will certainly continue to be debated over the next year.
It is a matter of principle that all women, and the groups that are campaigning for them, should have equal access to EU funding, most of all when its aim is to allow European organisations to be represented at UN level.
People are well aware that sometimes it is necessary to take a stand on the principle of transparency and fairness in our democratic structures. Monopolistic arrangements cannot be allowed to continue. While I acknowledge that a monopolistic arrangement has been allowed to continue, I welcome the continuing allowance of EUR 600 000 and would welcome future increases, hoping, of course, that it will assist in making all women' s voices heard.
Napolitano report (A5-0036/1999)
Mr President, I would like to state that I have voted against the referral back to Committee of the Napolitano report and in favour of the inclusion in the Rules of Procedure of the Annex which appears in the said report. I have done so firstly for basic reasons of coherence because, when the text of the Annex was signed by me in the name of this Parliament, I did so in accordance with the mandate of the competent bodies of this Parliament. Today' s vote seems serious to me because it entails the discrediting, not of me personally, which would not matter, but of the bodies of Parliament itself during the last legislature.
Secondly, because I cannot see anywhere, and nor did we see it at the time nor since, these supposed legal irregularities which would give rise to the rejection of the text.
Thirdly, for political reasons. It seems to me to be a serious political error that, if the Council and the Commission have established a system through which its own members, the Commissioners, Ministers and Heads of State of the Member States, can be investigated in the event of irregularities, we MEPs cannot also be investigated.
For these reasons, I have voted in favour of the Napolitano report and against its referral back to Committee.
Mr President, very much in the same tone as Mr Gil-Robles I voted against referral back and for the amendment which, sadly, was rejected. I have to say that a section of the EPP Group were playing games on this issue.
There is a valid need to draw a distinction between staff matters, which are a Bureau responsibility, and Members' matters which are a plenary responsibility. That would have been dealt with by Amendment No 2 had we reached that amendment. I was disappointed because the Christian Democrats, as well as the Socialists, had put their names to Amendment No 2 and so it would have been carried and the matter would have been covered. As Mr Gil-Robles has said, and as I said earlier, we are now in a position where the interinstitutional agreement as regards OLAF applies to the Commission, to the Council and to the staff of this institution but it does not apply to the Members of this institution.
Given that we are the institution that, quite rightly, has made great play of tackling fraud in European Community institutions, how are the citizens of Europe going to understand that the only people with whom OLAF has not reached an agreement in terms of internal investigations are Members of the European Parliament? It puts us in an intolerable position.
Mr President, on behalf of the Socialist Group I would like to say that we supported approval of the interinstitutional agreement as an essential building block in re-establishing the credibility of the European Union in how it relates to fraud and deals with allegations of fraud.
It is highly regrettable that we have not been able to approve this today, for the reasons outlined by my colleague Mr David Martin. It leaves Parliament in a highly embarrassing position and with a few honourable exceptions, notably Mr Gil-Robles, the attitude of the European People' s Party is highly hypocritical. They supported this in committee. They supported it in the debate on Monday in which they stated clearly and unequivocally that they would be supporting this proposal, and yet today they back out of it and they fail to adopt it.
How can we show ourselves to our electorate and how will the EPP be able to show itself to the electorate when it quite rightly makes a fuss about fraud in the election campaign yet, when it comes to delivering here, it fails to deliver?
The EPP Group needs to examine its conscience and to do so rapidly because the position it has created in Parliament today is an embarrassment for all of us.
Mr President, I see that at the last minute there has been an avalanche of explanations of votes regarding referral of the Napolitano report to committee. I have the impression that my own has been lost en route, and I would also like to give an explanation. Thank you.
I believe that the question before us is not whether or not the expenses of Members of Parliament must be strictly controlled. I am the first to say, and I explained this at length in my speech last Monday, that there must absolutely be supervision, but that this must be specific supervision, in line with our role as elected representatives, Members of Parliament. In this respect I have just heard many rough approximations, in my opinion. The institutional agreement explicitly mentions the members of institutions, true, but if you take this expression in context you see that it is more a matter of paid members, such as the members of the Commission, and that the terms established are not appropriate for elected members like those of the European Parliament. The two categories of member must not be muddled. In the Napolitano report there is, indeed, another strange confusion resulting from this, between the situation of Members of Parliament and that of officials. Quite clearly, as far as officials are concerned, the decision could have been taken long ago. Besides, Mr President, the Annex was, in my opinion, related to the main body of the text and, consequently, it was not possible, as you quite rightly decided, to vote on the Annex after rejecting the main body of the text. Referral to committee is therefore perfectly justifiable. The Napolitano report had been discussed too quickly, in haste, and many things had been overlooked.
- (FR) I wish to congratulate Mr Napolitano, the chairman of the Committee on Constitutional Affairs for his excellent report. It enshrines a new mode of operation for Community institutions based on the maximum possible transparency. It is also a guarantee made to the citizens of Europe of our wish to learn the lessons from the crises which shook the European Commission at the start of the year.
Following the resignation of the European Commission, the three institutions, the European Parliament, the European Commission and the Council signed an interinstitutional agreement intended to specify the procedures for the implementation of the administrative inquiries of the European anti-fraud unit (OLAF).
These new details must be integrated into our internal Rules of Procedure. It goes without saying that we can do nothing but rejoice at the introduction of greater transparency within the European Parliament.
The decision establishes an obligation to pass on information upon any EP official or agent who "becomes aware of evidence which gives rise to a presumption of the existence of possible cases of fraud, corruption or any other illegal activity detrimental to the interests of the Communities."
For their part, any Members of Parliament who learn of similar situations must inform the EP President of these or, if they think it useful, must inform OLAF directly. This means a firm commitment to no longer "tolerating" practices which people knew were irregular but which had become customary.
I will add one qualification, however. This obligation must respect the confidentiality criteria specified either in the legislative texts or in the EP Rules of Procedure (particularly facts which members of parliamentary inquiry committees become aware of).
I am, furthermore, very pleased to see that it has been decided to add a clause stipulating the protection of officials who observe the requirement to pass on information: they must not in any case be subjected to unfair treatment or discrimination. Just remember how the official who uncovered the scandal was treated!
I sincerely hope that we have gone beyond statements of intent and that we are talking about deep-seated change in the way in which each of our institutions operates.
Recommendation for second reading of the Graça Moura report (A5-0026/1999)
- (FR) The project on which we are called upon to declare our opinion in the form of the report by our fellow member, Mr Graça-Moura, is hardly a matter for controversy and is one which can legitimately gain the support of Parliament in its entirety.
Indeed, the European Union has a central role to play in the development of culture and the arts in Europe. In the vision of a Europe of the nations, which is the one I am arguing in favour of here, this is precisely the type of action in which European cooperation can contribute a significant added value.
But I must stress that we are not to be fooled, for all that. The fact that Parliament wishes to substitute the term "cultural policy" for the term "cultural cooperation" shows the temptation to standardise of a "European" cultural policy intended to replace those of Member States would have.
Culture must not be the test-bed used by ideologists for the creation of the "European nation" . There is no European culture, any more than there is a European nation. There are, and this is a formidable source of cultural wealth, many nations which participate in the European Union, and many national cultures. This programme will, I hope, contribute towards permitting all citizens of Member States to discover this wealth and this diversity. The Union for a Europe of Nations Group will always support programmes intended to promote exchanges, to develop the appetite for culture in the citizens of our Member States. As long as this really means exchanges and discovery and not creating the Homo Europeus who knows the speeches of Jean Monnet off by heart.
This new expression of European cultural cooperation is of very special importance on the eve of the Seattle negotiations which will not, I fear, do anything to challenge American cultural hegemony.
This is why I am warning the Commission and Parliament against the temptation to use these programmes as an instrument for propaganda or standardisation. There is too much at stake.
Moreover, and in conclusion, it seems to me that the war of figures which Parliament, the Council and the Commission are waging regarding this case is particularly fruitless. We all know that the European Union must face up to decisions, painful decisions perhaps, but crucial decisions, in order to ensure its enlargement. So, please, ladies and gentlemen, let us learn to face up to our responsibilities, and let us not accuse the Council of stinginess, when it is simply facing up to the responsibilities which voters and tax payers in our Member States have entrusted to it.
Restructuring of firms
- (FR) The Union for a Europe of Nations Group co-signed the joint motion for resolution on the restructuring of firms in the face of globalisation, since it indicates the beginning of a new spirit, distancing itself from free-tradism, and encouraging one to think of international trade "in terms of the more complex objective of sustainable development" . Indeed I believe that, even though it would be inappropriate to challenge the idea of international free trade, it should however now be forced to take account of a number of unquantified costs imposed on society in Europe. We must somehow continue to reap the advantages of free trade while neutralising its disadvantages.
Among the unquantified costs are the social costs resulting from firms relocating. Of course, the redistribution of the workforce internationally may contribute to the better use of the workforce, and thus ultimately benefit everyone. But, at the same time, competition in terms of wages marginalises the least qualified personnel in developed societies, and this is something we cannot accept.
Michelin, who have just implemented some controversial redundancies in France, are in precisely this type of situation, since its main competitor produces tyres in Eastern European countries where wage costs are five times less. The French Minister for Social Affairs, Mrs Aubry, put forward the idea of charging Michelin an exceptional unemployment contribution. This proposal seems absurd, since, in the event, this firm is, if anything, the victim.
As far as I am concerned, I would propose the exact opposite. Firms who have their manufacturing operations in low-wage countries should be forced to pay an exceptional unemployment contribution when they import goods into France, or into Europe. This contribution would be one element, but no doubt not the only one, in a system for balancing out social costs so as to better regulate international trade between heterogeneous areas, without however depriving us of the advantages of free trade.
We consider that this proposal is one that should be put on the table at the forthcoming trade talks of the Millennium Round which is about to begin in Seattle. I would furthermore like to take this opportunity to recall the main objectives of the Union for a Europe of Nations Group at the beginning of these negotiations.
1) We would like the importance of the problems which were not resolved by the Uruguay Round to be stressed, problems whose harmful effects we are only just starting to perceive, in the fields of social costs, as I have just mentioned, but also those of the environment, public health, food, etc. It should be remembered, even so, that, alone against the world, or almost, we refused to approve the Uruguay Round, both in the French National Assembly and in the European Parliament, for precisely this reason, i.e. we thought it extremely dangerous to agree to significant reductions in customs tariffs without first resolving the essential collateral problems. And so now we have to try to make up for lost time by entering these matters of social, environmental and health costs on the agenda for Seattle.
2) We want an objective and complete assessment of the Uruguay Round to be drawn up, based on the transparent consultation of governments and specialist non-governmental organisations. We refuse to negotiate in the dark, as at present. It is inappropriate for negotiations to begin in such conditions, and a period of moratorium must be decided while waiting for the assessment to be drawn up.
3) We object all the more to a number of matters which the European Union presently proposes to add to the Seattle agenda, subjects whose consequences we shall absolutely not be able to control. I shall cite in particular the question of international investments, which would lead to a second attempt to establish the ghastly Multilateral Agreement on Investment (MAI). I shall also cite the definition of a world competition policy which, as presented today, even more surely than current European policy would lead to public services being compromised.
4) Finally, we demand that future negotiations openly acknowledge one fundamental principle from the outset, the principle that each nation has the right to choose its own laws, and international trade must respect them. As a logical consequence of this, every nation has the right to express choices and preferences. Areas of preference, be they regionally-based (European Community) or functionally-based (the Lomé Convention), must immediately be recognised as legitimate if they are founded on the democratic decisions of the peoples concerned.
- (FR) Ridicule never killed anyone. Fortunately for the European Parliament, which should have strongly denounced the attitude of the Michelin management which has just announced a massive series of cuts in workforce and redundancies, even though the returns and profits for this firm increased substantially.
The simultaneous nature of the announcements, of course, blatantly exposed the scandalous and unfair aspect of current economic reasoning and this financial capitalism which has gained the upper hand in Europe and throughout the world.
Of course, in the first place, the European Parliament must, in this specific instance, strongly condemn the Michelin management, and request that the firm reconsiders these job losses, and assure the group' s employees of its solidarity.
But this House must also learn the lessons necessary to improve Community legislation, in order to provide some protection for employees against such practices.
Obviously, the directive on collective redundancy procedure must be reviewed and measures which afford greater protection for workers and for jobs must be included in it. In particular, it is necessary for employees to be able to challenge the actual basis for these redundancies and the economic motives for these before they are actually implemented, and this at a very early stage of the procedure.
Moreover, the establishment of real group level works councils, European Committees with real powers, becomes ever more essential. Once more, the European Parliament should review its directive on this point.
Our resolution is singularly lacking in determination and it is to be feared that, unless widespread forces are mobilised, Social Europe will go unheeded on a long-term basis.
, in writing. (EL) The phenomenon of mass redundancies from large multinationals which seems to be having an 'avalanche' effect is a sharp slap in the face for the high-sounding proclamations on tackling unemployment and job creation in the EU.
Goodyear, Renault and now Michelin, having adapted themselves to the growth models created by the single market and integrated into the Maastricht and Amsterdam Treaties and EMU, have turned the climate of unaccountability to their advantage by gradually annihilating every form of social responsibility and protection of workers. This has created more unemployment and increased levels of social exclusion.
Extensive restructuring and company mergers have favoured increased profit-yielding activities at the cost of productive investments which, in turn, has led to mass redundancies. Pretexts are hardly even needed now in the climate of rampant competition and unaccountability of big business, as is apparent from the announcements by the Michelin management of a 17% increase in profits and 7,500 redundancies, adding to the 15,000 redundancies in recent years. This callousness and cynicism are not only endorsed by the EU and its various bodies; they are also being funded in the context of direct or indirect financial aid intended to safeguard competitiveness on a global scale.
The human factor has been largely overridden by the most barbaric form of capitalism. Employees are expected, with a gun threatening unemployment held to their heads, to underwrite increased profits and to accept humiliating agreements on terms, conditions and salaries, as in the Michelin case, only to find that their jobs are eventually axed anyway.
EMU is a one-way street for monopolies whose only aim is to increase profits and consolidate their power. Employees have nothing to gain by following this route which only leads to unemployment, a lower quality of life, marginalisation and eventual destitution. Since employee protection is being violated and disregarded altogether and since employees' rights are being flagrantly trampled underfoot, the only way open to employees is to protest, fight, challenge the choices made by the monopolies and EMU and fight for full employment, improved living conditions, real social development and prosperity.
Today' s resolution, in effect, renders the European Parliament jointly responsible for implementing more unpopular policies to the detriment of workers. It is an unacceptable resolution and, on behalf of all working people, we shall be voting against it.
Nuclear tests
Throughout Europe, the restructuring and relocation of companies, particularly multinationals, has resulted in several thousand employees being laid off, a situation that is unacceptable and that is to be condemned for the serious economic and social consequences it has on the workers, on the region and on the country affected.
Cases such as that of Michelin in France, of Renault, Grundig, Siemens and Texas Instruments, amongst others, in Portugal, have made it clear that it is crucial to strengthen European legislation and legislation in the Member States in order to protect workers' rights, particularly their jobs, and to prevent multinationals from continuing to act in an arbitrary way, in order to achieve greater profits.
It is particularly important that special attention is paid to the granting of any kind of subsidy to these companies, which should always be conditional on jobs being maintained, and weighty penalties must be provided for as well as the return of subsidies received if this does not happen.
It is equally vital that the necessary measures are taken to give more rights and more scope for intervention to the European Works Councils established in the 94/95 directive, particularly in terms of the right to suspend licences.
- (EL) The arrogance of the American superpower, as demonstrated by its flagrantly murderous bombing campaign against Yugoslavia, is becoming all the more defiant and monocratic towards all the people of the world, with endless Senate decisions on the research and development of nuclear weapons. Following the recent Senate decision to restart the famous "Star Wars" by voting for further funding, in contravention of the ABM Agreement, its refusal to ratify the Treaty on the non-proliferation of nuclear weapons demonstrates out and out contempt towards worldwide demands for a general and comprehensive ban on all nuclear testing.
At present, popular movements are fighting for the total abolition of nuclear weapons and, with the threat looming of a resurgence of nuclear rivalry, the general public is calling for a reduction in military defence expenditure to avert the danger of a nuclear disaster. Nevertheless, the USA is not only adopting an extremely defiant stance by blocking efforts to stabilise international relations but it is deliberately undermining endeavours to build a climate of international peace and security.
This move has evoked considerable concern over the proliferation of nuclear weapons, the extensive armament of certain regions of the world and the modernisation of weapons of mass destruction.
Recent revelations concerning the proliferation of nuclear weapons and warheads to third countries which are not nuclear powers, and unbeknownst to their citizens, have added a new terrorist dimension to the threat of a nuclear disaster. Unfortunately, some EU Member States, Greece for example, are included in those countries.
To ensure that the aspirations of the peace movement are respected all over the world, we are calling for immediate and specific initiatives to be introduced to abolish all nuclear and other weapons of mass destruction. We are also calling for a general and definitive end to nuclear tests, a ban on the deployment of nuclear weapons outside the boundaries of the countries that own them, in accordance with the Treaty on the Non-Proliferation of Nuclear Weapons, the withdrawal of all atomic weapons which are either deployed or stored in other countries and a ban on the export of all nuclear waste.
If the funds for nuclear testing and armament were released and channelled towards more productive investments in economic and social cohesion, education, culture and the protection of the environment, then this could ensure conciliation and peaceful co-existence and enhance mutual relations and equal cooperation. This and only this can encourage, strengthen and guarantee stability and peace. The rest would simply overfeed the greedy interests of monopolies and imperialism, particularly American imperialism which is a constant threat to all the people on earth.
(The sitting was suspended at 1.18 p.m. and resumed at 3 p.m.)
Transport of dangerous goods by rail
The next item is the report (A5-0027/1999) by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council Directive amending Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail [COM(1999)0157 - C5-0005/1999 - 1999/0087(COD)].
Mr President, as you said yourself, the report concerns a Commission proposal on the transport of dangerous goods by rail. In recent years, this transport has expanded considerably, thus increasing the risks of accidents occurring. The international transport of dangerous goods by rail is governed by the regulations concerning the international carriage of dangerous goods by rail, usually known as RID. All the Member Sates are contracting parties to this Convention whose geographical scope extends beyond the European Union. This Convention only applies to cross-border transport and does not cover the national carriage of dangerous goods by rail. Therefore, and in order to ensure a high level of safety for national and international transport operations and to guarantee the elimination of distortions of competition, the European Union has adopted Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail.
The main purpose of this Community legislation is to extend the above-mentioned regulations concerning the international carriage of dangerous goods by rail (RID) to national transport, i.e., to transport operations within the national territory of each Member State.
The aforementioned directive entered into force in January 1997. However, this directive provided for a certain number of derogations, restrictions and exemptions. In particular, transitional provisions expiring on 1 January 1999 relating to the construction, use and conditions of carriage of new tanks and new receptacles for the transport of gas, allowed Member States to retain the provisions of their national legislation. The reason was that the European Committee for Standardisation (CEN) had not yet completed work to standardise the construction and use of tanks and receptacles.
The present proposal aims to extend the aforementioned transitional period until 1 July 2001, or even longer for the transportation of pressure equipment for which no detailed technical specifications or no adequate references to the relevant European standards exist. In this case, the date of entry into force of the provisions of the directive is to be determined by the Committee set up on the basis of the directive. The reason for the postponement is that, due to delays in the standardisation work being carried out by the European Committee for Standardisation, the 1999 version of the RID does not incorporate standards for the construction and use of tanks and receptacles for transporting Class 2 gases.
The second objective of the present proposal is to amend certain provisions in Article 6 concerning derogations and to specify their acceptance procedure in more detail. In particular, it aims to define the conditions that must be met for the application of certain derogations authorising Member States, as an exceptional measure, to issue administrative authorisations valid on their territory alone to carry out "ad hoc" transport operations of dangerous goods.
The general public takes a great interest in the transport of dangerous goods and measures relating to such transport. Ensuring quality and safety standards in the carriage of goods by rail must be the main objective of any EU legislation in this field.
The key problem is that standards for the construction and use of tanks and receptacles for transporting Class 2 gases have not yet been agreed by the European Committee for Standardisation (CEN). In all Member States, there are various provisions in industrial and transport law concerning the packing and transportation of these gases. The national regulations can be very different, in particular on technical grounds and also for climatic reasons, which leads to a fragmentation of the market within the EU which is incompatible with the single market.
It is therefore difficult to explain to the general public why the necessary common European standards have not yet been incorporated into the Annex to the EU legislation. This is the reason why I cannot welcome this Commission proposal. I understand, however, the need to extend the deadlines in Directive 96/49, in order to preclude the need for Member States to amend their national legislation for a brief period, entailing extra expenditure for the Member States and industry.
With regard to the second part of the proposal specifying the conditions on which a transport operation can be considered an "ad hoc" transport operation and also regarding the procedure for the acceptance of derogations, I personally welcome and approve the Commission proposal which is, in fact, more stringent than the legislation in force today.
Mr President, we have latterly been discussing technical regulations, technical details, regarding which one might ask whether such details are actually the concern of Parliament. Transport safety in all transport operators has always been an important matter of concern to Parliament, particularly, of course, in the transportation of dangerous goods.
The annoying thing about the matter before us is that the CEN, the European Committee for Standardisation, is extremely dilatory. We therefore find ourselves in the situation of having to concede an extension to the time limit for, as the rapporteur said, it would be senseless if all Member States were now going to have to issue further individual regulations for a set period of time.
We therefore need common regulations which are as strict as possible, also for the transportation of dangerous goods. Consequently, one can only fully endorse the proposal of the rapporteur, our committee chairman, and also thank him for the work which he inevitably took on himself. This would have been superfluous if the other authorities had completed their work in good time.
Mr President, if we want dangerous goods and materials to be transported primarily by rail, then it would seem necessary, as a matter of urgency, to establish requirements for the conditions for this. The fact is that the general population and the personnel working in this sector are being subjected to ever greater risk, and this is due to a number of reasons. Firstly, the privatisation of rail networks, particularly in all matters to do with their maintenance, presents serious problems for safety, with an increasing number of accidents occasionally causing real disasters in human terms, such as we have just seen in Great Britain.
The need to make profits and competitivity are enshrined in European standards. They demand drastic reductions in costs, always to the detriment of the employees who nonetheless play an essential part in the field of maintenance and safety. This is done without any supervision. Neither officials, nor users, nor citizens are called upon to give their opinion. The diversity of the legislation within each State further complicates safety matters and increases the risk factor. As far as we are concerned, it is important for the principle of precaution and of maximum safety to have priority. This is true, particularly for the transportation of radioactive waste, which is dealt with in France with intolerable insouciance, particularly in the case at The Hague, with little respect for the health of railway workers and the general public.
Today, then, it is a matter of urgency to put an end to privatisation, to increase staff levels, and to give these people proper training, to enforce compulsory budgets reserved for the maintenance and supervision thereof, to set up user/professional committees to supervise traffic, to enforce an official right of veto with regard to goods transfers when real risks are involved. This would make it possible to take preventative action rather than waiting for accidents to happen, as they will, more and more, if no action is taken involving the authorities and the general public.
Mr President, it is absolutely crucial that we obtain some common regulations, offering a very high level of protection, governing the transport of dangerous goods by rail. The risk of accidents has increased concurrently with the growth in the number of consignments of this kind in recent years. I myself have experienced at close quarters a rail accident involving dangerous goods. A few years ago, a goods wagon containing poison overturned in my home town of Næstved, with catastrophic consequences. The dangerous liquid poured out. If there had been a powerful wind, thousands of people could have been poisoned. It was so serious that the team which cleared the track after the accident was clothed in what looked like space suits, which almost began to melt. I am therefore very glad that we in the EU are making a point of enforcing some very high standards in connection with this kind of transport.
The present directive states that the international regulations in this sphere also apply to transport within the individual Member States. Unfortunately, it was necessary to have a number of exceptions because the European experts had not finished drawing up standards for the transport of gas. The Member States were therefore given permission to keep their national regulations for a transitional period. The experts have still not completed their work, and the transitional arrangements ought therefore to be extended. I therefore think that we shall be voting for the report. In fact, it secures a high national level of protection which can be retained until such time as we get acceptable international regulations adopted. But we need to get a move on before a major accident occurs. We have been lucky. But for how long will our luck last, and for how long can we go on saying that we are getting by unscathed? One of these days, an accident will happen with disastrous consequences, and we shall be left with a bad taste in our mouths for not having got things organised. So let us make sure now that we get this matter sorted out properly.
Mr President, I wish to speak in favour of the report by Mr Hatzidakis, simply because we do need regulations on the transportation of dangerous goods in Europe. I would, however, add at the same time that this report also describes the tense relationship of road and rail. We have, in the agreements which we are to conclude here, repeatedly drawn attention, from many different points of view, to the fact that rail transport must be intensified. This is as is should be, because we do need these transport operators, particularly in the case of dangerous goods. There is no doubt about it.
But we must approach this subject honestly and ask ourselves whether we have the necessary capacity in this sector. I have my doubts in this regard. I think all of us here, getting up on our soap-boxes, have repeatedly discussed the capacity of the railway system, a capacity which just does not exist in reality, either because too few rail networks are available or because there is much too much passenger traffic on these rail networks.
I believe we need a touch more honesty in this discussion. I myself come from a region in Germany, the Ruhr, in which there is a very dense railway network, but despite that we can observe in the same region that the capacity available is simply far from adequate, even if it was required.
Permit me to introduce a second aspect in connection with this, a matter which I believe it is very important to take note of. Whenever the European Parliament discusses this theme or similar ones, it is clear to me that this is a field which we must deal with on the European scale, for example, on the subject of railways, or on the subject of the transportation of dangerous goods. It is accepted that we should establish a common European transport policy. It is accepted that we should establish a common European environmental policy, and these are precisely the areas where this Parliament and European policy are credible, in my opinion. So what use are national regulations, for dangerous goods on the road, for instance, if we need Europe-wide regulations? This is precisely the point described in this report. We do not need to justify to the citizens of Europe the fact that we need a common European environmental policy or a European safety policy in this field relating to dangerous goods. It has been accepted and is understood. It is applicable, besides, to other areas of transport policy.
Let me just mention, in connection with this, that there is no longer anyone in Europe who understands why we still regulate aviation safety in Europe on a national and not a European basis. I am therefore grateful to President Prodi for adding this as a point and clearly emphasising it in the Commission' s intergovernmental programme. We must put an end to petty national jealousies and say that, with five phases, we could guarantee safety in aviation in Europe.
In this area we need European solutions, not national solutions, and here the national state is yielding none of its sovereignty. Instead, all one is trying to understand here is what is necessary in order to provide safety. The sovereignty of national states was lost long ago in the fields of the environment, aviation, or safety. This is an area where Europe must make a positive contribution. That is why this report may be seen in isolation as dealing with a specific subject, but when it is examined in the European context, it becomes clear that this report is outlining more than the specific subject of dangerous goods on the rail network. It exemplifies the fact that in this House we do see connections, and this is something I wished to stress clearly once more. Let us approve this report, and on all matters let us keep in mind the big picture, seeing this as a document which contributes towards a Europe which is responsive to its citizens.
Mr President, I would like firstly to thank Mr Hatzidakis, rapporteur and President of the Committee on Regional Policy, Transport and Tourism, for the excellent report which he has carried out concerning the proposed amendment of the framework Directive on the transport of dangerous goods by rail.
The truth is that the framework directive entered into force in January 1997 and the current Commission proposal attempts to resolve the problems of application of the transitional provisions concerning containers for the transport of gases and tanks. In fact, as has been correctly pointed out by Mr Hatzidakis, this directive lays down certain transitional provisions, valid until 1 January of the current year, in order to allow for the termination of certain work by the European Committee for Standardisation. To this end, I would like to express my agreement with Mr Hatzidakis and with certain other speakers and to express my regret that the European Committee for Standardisation has still not reached an agreement which would allow Member States to legislate in accordance with what will be the final regulation, and not to find themselves in a position, if today and in the weeks to come we are not capable of amending the current directive, where they have to legislate to amend the legislation once again within a short space of time, with all the problems which that would entail.
We are talking in the short term about the application of paragraph 4 of Article 6 which refers to containers for the transport of class 2 gas, as well as the corresponding tanks. The time limit for this provision causes problems and therefore we will have to see how this situation can be resolved. We are simply trying to resolve a question which, if the Committee had done its work on time and correctly, we would not be facing now.
On the other hand, the second objective of the present proposal is the amendment of certain provisions concerning derogations, with the aim of making them more precise, as well as the amendment of the procedure for their approval. Given the good reception in this regard, which amounts to an acceptance without amendments on the part of this Parliament, it only remains for me to thank you for your cooperation, study and work.
I would like, however, to make some comments about what has been said in the debate. Firstly, it is clear that a directive is necessary because we are amending a previous directive. In this case, the instrument necessary to amend a directive is another directive.
Passing on to other matters, I would like to reply to Mr Pohjamo that Directive 96/35 on safety advisers, which will enter into force on 1 January 2000, will contribute to the application of the legislation on the transport of dangerous goods, and make it more transparent and more in line with our intentions.
I would like lastly to comment briefly on what Mr Konrad said with regard to the capacity of rail transport and the promotion of railways by the Commission and the Member States. It is true, as he has said, that in certain areas of the network we have a situation of overload, with infrastructures which are already very well used, particularly for the transport of persons, which is the form of use which is currently the priority of all the Member States in terms of their railway policy. In recent years, when the Member States have supported the railway it has mainly been with regard to the transport of persons. These magnificent and successful efforts mean that today we have high speed trains which connect, for example, Brussels and Paris in little more than an hour.
But in fact we still have the problem of the transport of goods by rail. And I believe that in this area we still have work to do. The forecast regarding the increase in the transport of goods in the coming years - which is good or bad depending on your point of view - is very significant. This increase will be the result of increased development and growth in our countries and, in a way, if it did not happen, it would be a bad indication with regard to the performance of our economy and therefore of our society as well.
To this end, we must improve the infrastructures. And above all the interoperability of our trains. As Mr Konrad has explained very effectively, when you arrive at a border in a goods train, it probably takes six or seven hours to cross the border. But this problem also has its equivalent in the field of air transport. If, for example, you travel by car and cross the border between Germany and France, nobody asks you to identify yourself nor to say whether you are crossing the country. However, if you travel by plane, you have to ask permission to cross from one side to the other and sometimes it is even granted when you are already in a third country because you have already crossed in the meantime.
Mr President, I wish to repeat my thanks and say that I hope that we will soon conclude the handling of this directive, which will allow the Committee for Standardisation to carry out its work correctly.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9.00 a.m.
EC-Morocco fisheries agreement
The next item is the oral question to the Commission (B5-0031/1999) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the EC-Morocco fisheries agreement.
Mr President, Commissioner, I wish to express my regret, firstly at the fact that the Council cannot reply to this oral question which had originally been formulated by our Committee for both the Commission and the Council. For whatever reason the Council is not going to reply to this question.
I am pleased, however, that this debate is taking place today instead of being, as is usually the case, one of the last items on the agenda of the last day of one of our Strasbourg part-sessions. I hope that these debates can take place during the sittings on the "important days" in Strasbourg, because fishing deserves it, and an agreement of the importance of the one we will discuss today, even more so.
I would especially like to thank Mr Fischler for his punctual presence, and to thank him also for honouring the promise that he made to the Committee on Fisheries, in the hearing of 30 August, when he told us that he would give priority to the fisheries agreement with Morocco, which can be seen from the promptness with which he has drawn up a proposed mandate for negotiation. I wish therefore for this expression of thanks to be noted.
We must also congratulate ourselves on the fact that the Council has approved, despite the storm clouds which had gathered, this proposed mandate. Therefore, we now have a mandate for negotiation of the fisheries agreement with Morocco. If we add to this the fact that the two budgetary authorities - that is, the Council and Parliament - have declared themselves in favour of the political priority of funding this fisheries agreement, we will conclude, Mr Fischler, that "all" that is left is to negotiate and sign it. That is your challenge now, with no doubt whatsoever, but in this task you can count on the support of this Parliament and of course the help of the Committee on Fisheries which I preside over.
I would like to inform you that on the 29th in our committee we will have a wide-ranging audience with the sector affected by this fisheries agreement with Morocco and the participation of the European Commission would also be desirable.
I am sure it is not necessary, Mr Fischler, to emphasise once again the importance of this agreement with Morocco to certain Member States, such as Spain and Portugal, and to certain autonomous communities such as Galicia, Andalusia and the Canary Islands, all of which, as is well known, come within Objective 1, are very dependent on fishing and at the moment have no other fishing grounds for their fleets and have a business structure which does not allow certain types of cooperation. Commissioner, you will have the opportunity to observe what we are talking about on your next visit to Galicia, which we await with open arms.
A significant amount of the supply of fish to the European market depends on this agreement, as do many direct jobs, as well as many more involved in the industry and services. The proposed resolutions presented speak for themselves and I need no more evidence.
The recent seminar between Europe and Morocco which took place in our own Parliament highlighted the great interest, at the highest level, which Morocco has in Europe. "Cooperation" has been the mostly commonly used word. Well, the cooperation which the European Union is asking of Morocco at the moment is in the specific field of fishing. In relation to fishing we have no choice but to understand each other and cooperate. It is not a matter of exchanging one thing for another: fruit for fish. It is a matter of cooperating in the area of fishing. It is a matter of reaching the best possible agreement in terms of fishing cooperation. When? How? Fortunately the European Union is an economic, financial and commercial power. Fortunately we have structural mechanisms which provide for the negotiation contingencies. And, at the moment, I call on the Finnish Presidency to go ahead in the next Council with the FIFG Regulations and on the Commission, Mr Fischler, to be flexible in this text so that it may come closer to the position of the European Parliament. It is urgent that we foresee these contingencies in our structural aid and also, in exceptional cases, both for shipowners and for fishermen.
In this way, we should not be excessively hasty: our legislative and budgetary forecasts allow us to deal with a protracted negotiation. It is better to have a prolonged negotiation, resulting in a good agreement, than a bad one achieved quickly.
What kind of agreement, Commissioner? One which continues to allow the fishing activities of the different fleets which today fish in those waters. What kind of cooperation? The widest possible, which must also include extractive cooperation, since if Europe is the principal market for the export of Moroccan fish, to subscribe to cooperation in terms of marketing and processing is not what is necessary, given that the market is controlled from the centres of consumption rather than from the centres of production. In any event, Mr Fischler, a genuine association policy should involve the opening up of that country to European investments, including in the field of extractive fishing. This will allow us to compete under equal conditions, putting Europeans and Moroccans on the same footing.
Equality has to be both real and effective and therefore non-discriminatory with regard to measures for the conservation of resources. Let us make sure, Commissioner, that what happened with the agreement with Argentina never happens again. Effective measures concerning the monitoring and control of the issues agreed, equally applicable to both parties, will be necessary. Nobody has a greater interest than the European Union in protecting resources and fishing responsibly. Let us ensure that the other party guarantees that it will apply these measures in the reproduction areas of the various species, where European fleets do not fish, and in those areas where both parties fish, and that closed seasons and temporary fishing bans are also applied, without discrimination and with a mutual system of control.
Commissioner, the European Parliament will support you politically and financially. That is why we have asked to be associated with this negotiation, which I hope will be approved in the coming tripartite meetings. Therefore, Mr Fischler, now - as we say in my country, on which you will no doubt become a great expert - good luck and al toro [take the bull by the horns].
Mr President, ladies and gentlemen, Mr Varela, as you know, on 15 October the Council finally accepted the mandate for the commencement of negotiations with the Kingdom of Morocco. For our part, all the arrangements to be able to start these negotiations had been made a long time ago. Thank you, Mr Varela, for the good luck you wished me in this matter. Since it is more to do with ships, perhaps it would be more appropriate, rather than wishing for me to take the bull by the horns, to take the helm, using the more nautical expression.
The objective of these negotiations is to seek new forms of cooperation in the fisheries sector together, which are in harmony with the development of the Moroccan fisheries sector and with maintaining the catch capacity of the European fleet. As you also know, in spite of all the efforts undertaken on the part of the Commission, and in part by my predecessor, Morocco has still not wished to hold any exploratory meetings. Consequently, on the occasion of the meeting which you already mentioned, Mr Varela, on 21 October with Prime Minister Youssoufi, I offered to take up the negotiations in Morocco personally. In the meantime, the Moroccan authorities have approached us with regard to setting a definitive deadline. Since it has been mentioned, I would also like to point out that I have been invited to participate at the meeting of the Committee on Fisheries on 29 November. That is the date that was set. To be perfectly frank I envisage some problems there, as at that time I am also required to be in Seattle for the opening of the WTO Millennium Round. I would therefore ask you to understand that we shall either have to postpone this meeting or you will have to hold your Committee meeting without me.
I absolutely agree with you that we must spare no effort in order to successfully sign this agreement. But we all know, too, that it is going to be tremendously difficult, and you mentioned the discussions on this matter with the Moroccans last week. I attended some of these talks myself, and I had to observe that up to now the Moroccans' attitude towards us has been anything but positive. I would also like to go into one other matter, and this concerns what should happen after November, after the agreement has expired, if the discontinuation of fishing activity is enforced. The Commission intends accordingly to apply the possible terms of Community law in favour of the crews and fishery firms affected. But the legal basis for applying these, especially after December, will be the new structural measures. It will therefore be important for an appropriate decision to be taken in Council in good time so that we have a legal basis for having available, at least, an instrument to be able to guarantee financial support to the fishing firms and fishermen affected in that event.
Mr President, since 1992 the European Union has had fisheries agreements with Morocco, and the one which is currently in force expires at the end of November as we all know. By means of this agreement, around 500 boats from the European Union, of which 50 are Portuguese, have access to Moroccan waters in return for an annual payment of around EUR 125 million.
Given what happened in 1994, I have no doubt that we are faced with huge problems. Morocco feels that its fisheries resources are extremely valuable and also that they are permanently under siege by the large international fishing powers such as Japan, South Korea or Russia, who want to fish even more intensively than they currently do in their waters.
It is also important to remember here that this fisheries agreement with Morocco is part of a larger framework of cooperation and partnership by means of which the European Union also grants Morocco major commercial concessions and considerable support for its development. From the European Union' s point of view, it is important to point out that there are some Member States that feel that the cost to the budget of the European Union' s fisheries agreements with third countries is excessive.
This is why I would like to use my speech to highlight four points.
Firstly, it is important to highlight the fact that the fisheries agreement with Morocco is by far the most important one the European Union has, representing more than 30% of all catches by the Community fleet in third country waters. The 30,000 jobs which are directly or indirectly dependent on this Agreement may seem few on a European Union-wide scale, but the fact that they are concentrated in small fishing communities, mainly on the Portuguese and Spanish coasts, which have no tradition of economic compensation and no likelihood of receiving any could make the elimination of these jobs an extremely serious matter.
Secondly, it is important to remind those Member States of the Union that are less enthusiastic about these fisheries agreements that a study made recently by independent experts shows that in return for the EUR 485 million spent by the Union in payment for access to third country waters, we gain a volume of business of around EUR 1500 million, which means that the benefits gained from the international fisheries agreements are three times greater than the costs they incur.
Thirdly, I would also like to highlight the fact that these agreements create an added value of EUR 107 million for these third countries, generating around 18,000 jobs, which means that as well as respecting the biological balance of species, the European Union' s fisheries agreements with these countries have contributed to their long-term development.
Fourthly, I would like to emphasise the importance of the sustainability of this agreement, because only a time-scale of at least five or six years would be able to provide a degree of stability for those working in the industry, and a certain medium-term vision in order to implement structural action on controls, assessment and supervision.
And finally, it is important therefore, that the Council and the Commission perform their work and inform Parliament about it. It is long overdue and I think that the Commission, the Council and the Member States can be blamed for this delay especially by those governments that were most involved in this matter. As the saying goes, "better late than never" . The speed at which we negotiate is becoming a prime factor given the uncertainty and anguish that the lack of a decision is causing fishermen and their families even now. Socio-economic measures must therefore be provided for compensation both for fishermen and for the processing industry if there is a halt in activity as a result of a possible delay in the negotiations.
Mr President, on the initiative of the Socialist Group and with the support of other groups, the Committee on Fisheries has formulated this oral question to the European Commission and the, once again, absent Council of Ministers, so that European citizens may learn of the current situation with regard to the contacts with the Moroccan authorities, with a view to the negotiation of a future fisheries agreement between the European Union and Morocco.
You will be aware, Mr Fischler, that the current agreement will expire on 30 November and that the following day the activities of the Community fleet which is fishing in the waters covered by this agreement will come to a halt. That is to say, Mr Fischler, that on 1 December 7,000 European fishermen will lose their jobs, 477 Community ships will remain moored in our ports, 10,000 jobs in the preserving and processing industries will be under threat, as well as many thousands more, relating to marketing and dockyard activities, will also be at risk.
And these are jobs, Commissioner - and I want to warn you of this - in coastal areas which are highly dependent on fishing, Objective 1 regions, where fishing is the principal activity.
In Galicia, which is my region, extractive fishing plays a part in 45 of the 56 Galician economic activities. The Community fleet which fishes in this fishing ground, Commissioner, has been decreasing agreement after agreement in terms of the number of ships and fishermen. This does not surprise me, but we cannot imagine that the ships and men who have fished there for decades, and of course long before the Jamaica Convention, will disappear overnight.
The aid to shipowners and fishermen which is going to result from the FIFG has already been mentioned. I would like to tell you, Commissioner, that, firstly, neither the fishermen nor the shipowners wish to be subsidised. They are hard-working sea-faring people, who just want to work in the job that they know and for which they take such risks.
On the other hand, these subsidies are never going to make it to a certain proportion of the population affected by this stoppage: to Mrs Manuela, who owns a fishmongers, to Mr Antonio, who sells electrical goods, or to the traditional boat-builders who are carrying out their work in the Galician training workshop in Rianxo because there will be no boats to repair.
And, furthermore, Commissioner, if these subsidies are paid with FIFG resources, which are scarce and which are aimed at the adaptation and renovation of fleets, there will be fewer resources for the objectives of this fishing fund. Four years ago this Parliament declared itself in favour of creating a line specifically to deal with halts of fleets, unforeseen crises and circumstances such as a delay in the renewal of agreements.
After the expiry of the previous agreement, Commissioner, there was a halt which lasted seven months, to which we have to add the natural biological stoppages and other bans which were not so much biological as arbitrary, imposed by the Moroccan Administration on a European Commission which was not able to defend the interests of its people, which was illustrated by the numerous unjustified seizures including some which were outside the Moroccan exclusive economic zone.
I would like to ask the Commissioner what he plans to do with regard to preventing the re-occurrence of this situation because, until now, I have no idea what he intends. Neither do I know - since the Commissioner mentions it - what the Commissioner' s position is and how fishing will be defended at the Seattle Summit. I have seen how active you have been in the newspapers, Commissioner, in defence of agriculture, but I have heard nothing about fishing. I believe it would be useful if you were to establish a line of defence for European fishing.
But the Council is also doing a dreadful job, especially in view of its incomprehensible inactivity with regard to providing the Commission with a mandate for negotiations with the Moroccan Government.
And I believe that the Council' s delay can only be explained by the lack of pressure from the Government of the Member State which should be most interested in this Agreement. And further proof of this disinterest on the part of the Council is its absence today in this debate: disinterest in the fisheries agreement with Morocco and a lack of respect for this Parliament which represents all the citizens of Europe.
The European Parliament, which will have to express its opinion on the future agreement by means of the assent procedure, must - I believe - be involved with the other institutions during the negotiations with the Moroccan government. There is no place here for a late and bad consultation, as is normally the case.
And I would like to say to you, Commissioner, that I believe that the current agreement already has the characteristics of a second generation agreement and that, therefore, you must not insist on that position, which you have indicated, of saying that the negotiation is going to be very difficult.
This agreement is not limited to mere financial compensation. There are already joint Euro-Moroccan enterprises and these will continue to exist, but this cannot be an exclusive model. Because we must not demand that shipowners get rid of their fishermen, with all their savoir faire, and we Socialists will not allow the continuation of certain companies to take place at the expense of their fishermen.
The existing agreement and the one to come are a sign of Euro-Mediterranean cooperation and benefit both parties. Within the future agreement the Community must offer its technical services so that Morocco may also put its fishing fleet in order.
Mr Fischler, with regard to fishing, you have not yet begun your work, or at least, you have scarcely started and started badly. You are still an unknown Commissioner, and I say "started badly" because of your unfortunate début of announcing the probable disbanding of the Directorate-General for Fisheries which, as you well know, caused a real storm in the sector.
But I would like to tell you, Commissioner, that we are not going to take that into account. You were an acting Commissioner and I would like to borrow the metaphor of Mr Varela Suanzes-Carpegna and tell you that you have a good bull, a miura, to fight; carry out good negotiations, bring them to a satisfactory conclusion, defend the interests of the European fishermen as the Moroccan Government will defend the interests of theirs.
Mr President, first of all our group did not sign this resolution for a number of very important reasons. We find it very one-sided and a blatant demand for Morocco to give in to European demands regardless of what it wants. We Greens believe it is up to Morocco to decide how best to benefit from its resources in its own waters.
One of the most deplorable aspects of this resolution is the failure to address the issue of the Western Sahara. Last night a representative of the Saharoui people spoke to the Greens. He told us of EU-flag vessels fishing off the coast of Western Sahara. The border of the Western Sahara is established at 27º 4' . North of that is Morocco and south of that is the Western Sahara. We all know that the Saharoui people are supposed to vote in a referendum very soon on self-determination but of course many serious problems have been posed by the Moroccans.
There is no EU country that has recognised Moroccan sovereignty over the Western Sahara, but according to the Saharoui people, at the same time the EU pays EUR 500 million to Morocco. EU vessels fish hake and other species in waters off Morocco, and Morocco has no legal jurisdiction in these waters. Many people believe this constitutes illegal fishing. Some might even go as far as to call it piracy. These are very serious allegations and I should also point out that similar allegations have been made as regards Somalia.
I would ask the Commission what assurances it can give that this is not happening. Current agreements with Morocco have provisions for an experimental satellite system. Can the Commission reassure us, through the results, that EU vessels are not engaging in illegal fishing. I should add that the representative stressed that they had no problem whatsoever with EU/Morocco agreements. Their concern was that it be "legal" , that is, restricted to Moroccan waters only.
Our problems with the resolution are not just on this point - although it is a very serious issue. The Greens would like to stress first of all that we are not, as many people would have it, against fisheries agreements with third countries but we have very important conditions that we want attached to those agreements. We want them to be more equitable, less environmentally and socially damaging and consistent with other Community policies.
There are specific criteria that we would like to follow. First of all with regard to all EU fisheries agreements, not just Moroccan agreements: they should follow the precautionary approach. Most people subscribe to this in theory but not in practice. Simply put, in the case of agreements there must be clear scientific proof that added fishing pressure from proposed EU activities will not compromise sustainability of fish stocks. If we cannot be sure that fish are available these particular species should not be put in the agreement.
The second criteria is that the regional approach should be followed. All countries involved in fishing the relevant stocks, be they coastal states or distant water states, should be involved in assessments of stocks and negotiations over how much fishing is done and who has the right to do it. This approach is followed very successfully in the South Pacific on tuna and there is no reason whatsoever that it should not apply here.
There is a consistent EU approach of negotiating with one state at a time. This is not acceptable. Control is also a very big problem in most of these agreements. The third countries simply do not have the resources to ensure that the vessels from the EU and other distant water fleets respect the rules.
We know the problems that the Member States have in their own waters, so it must be very difficult indeed for these other countries to be able to tackle these problems. Satellite systems are a very small but positive step, but a lot more needs to be done. In 1997 the Council requested an in-depth analysis of the EU third country agreements. The summary report is now available. It was discussed on Tuesday at the Council meeting. We welcome this study very much and hope that the Council will now conduct a wide-ranging debate, both within the Council itself and with other sectors of society, about these EU fisheries agreements.
Some of the conclusions of the report are questionable but at least it provides some hard information and figures on the agreements. This is something that was sorely needed and has been called for for a long time.
Another point I want to make, as previous speakers have and, I suspect, most of the following speakers will, concerns the importance of this and other fisheries agreements to certain regions of the Community which are heavily dependent upon fishing. The Greens sympathise with their plight and trust that appropriate compensation will be made available for those fishery workers who are put out of work in the eventuality of a halt in fishing activities. But the current EU policy is doing them a disservice by continually holding out hopes that there are fish available for them somewhere. It is fanning false hopes. It is clear that there are limits to how much fish is available. For many years the FAO has been warning of the problems, yet we keep looking for fish somewhere else until there is nowhere else. If one looks at Community statistics on employment in the sector, it is clear that this is on the decline. Much of this is due to the continued industrialisation of the sector, developing even larger vessels which require fewer people. While this serves to make fishermen' s lives easier and safer, it does come with certain social costs in terms of employment. The aspect of employment in all sectors of the fishing industry needs to be reviewed. It is affected by many factors including structural policy which does not take employment into account in issues of vessel size.
Finally, to come back again to the point of Morocco' s right to make its own decisions. On behalf of the Green Group, I went with the Committee on Fisheries last year to Morocco and the Moroccans were very clear: they did not want to sign the last agreement. They did so only under extreme pressure from the European Union including a letter from Jacques Santer pleading and begging with the Moroccans to agree this last time; this would be the last agreement; the EU needed time to find another solution. But nothing has been done to find other solutions and this has to be done. We cannot force our wishes on other countries. We must respect their rights. We must have equitable agreements with other countries.
Mr President, just a few brief observations - as Mr Salvador Jové Peres will be speaking next on behalf of my group - to say that this is an issue that is becoming extremely important and extremely relevant today, both in terms of what it means for fishing stocks, and in terms of the number of jobs that it involves directly or indirectly. And also in terms of the unpleasant incidents that would ensue from a possible stoppage of the fleets working in Moroccan waters, with all the inherent tension and social costs.
And as far as this is concerned, I cannot fail to highlight the mistake made four or five years ago by establishing a fisheries agreement outside the broader framework of the cooperation agreement established between the European Union and Morocco. At the time we drew attention to the dangers that would ensue, and now we have new and inevitable consequences, specifically the demands for more Moroccan fishermen on Community vessels, fishing licences restricted to new, joint ventures, the obligation to unload fish in Moroccan ports, more concessions in the agricultural area etc.
Of course we are in favour of and want to reach a rapid and efficient negotiation with the Kingdom of Morocco, which will be to our mutual advantage. But we think that it is vital that the negotiations about to start, which may prove to be difficult and slow, are directed towards certain key areas at Community level. Firstly, the fisheries agreement will definitely have to be incorporated into our overall cooperation agreement with that country. Next, we cannot make more concessions or give more compensation in the area of agriculture, and the current jobs in the fisheries industry must be guaranteed. And finally, but no less importantly, we must take every precaution and provide for appropriate compensation in case of a possible and undesirable stoppage of the Community fleet' s fishing.
Mr President, Commissioner, the fisheries agreement with the Kingdom of Morocco is by far the most important ever signed by the European Union by virtue of the number of Community vessels which it affects, the fishing opportunities which it opens up and the jobs which depend directly on it, more than 8,000 fishermen and 20, 000 workers.
A number of regions within several European Union Member States are closely, if not totally, dependent on this fisheries agreement. Everyone here knows that if this agreement were not renewed, then the whole European Union fishing sector would suffer indirectly from the consequences. Effectively, the fishing vessels that could no longer fish in Moroccan waters would inevitably transfer their activities to other areas, thus risking causing dangerous chain reactions and imbalances harmful to everyone.
It should have come as no surprise to the Commission to find that the Moroccans are tough negotiators. It should have come to this conclusion before. We already experienced considerable difficulties when negotiating the agreement currently in force. It is, furthermore, perfectly legitimate for Morocco to seek to manage its fishing resources to the best advantage of its long-term interests. It would be remiss of us to reproach them for this. But it must be possible to integrate this requirement properly, and respect it fully, within the framework of a new agreement.
Yet, has the Commission made our Moroccan friends sufficiently aware of the formidable consequences that Member States of the Union would have to deal with as a result of the non-renewal of this fisheries agreement with them? We have the impression that the Commission has not shown the necessary zeal in this matter. The fisheries agreement expires on 30 November. The Commission was very tardy in requesting its negotiating mandate. New negotiations have not been initiated, even though the deadline is only one month away.
What mechanism is envisaged, Commissioner, if the situation becomes deadlocked, to prevent the vessels directly concerned, the fishing sector participants affected, the regions concerned and, most especially, Objective 1 and 2 areas which are dependent on fishing, as our joint resolutions specifies, bearing the brunt of the disastrous consequences in the event of non-renewal of the agreement? Just now, Commissioner, you were rather vague on this essential point. There is no question that the Commission has demonstrated passivity, incompetence and laxity, even though this is an essential task entrusted to it under the terms of the Treaties.
If the Commission does not now devote all the energy needed to preserve this fundamental pillar of the common fisheries policy which the fisheries agreements represent, then there will be great and justified pressure from those working in the fishing sector to demand that the common fisheries policy is challenged and a bilateral framework reintroduced enabling fisheries agreements to be signed directly between Member States and third countries, agreements which would better respect and defend the vital interests of our nations.
This is to say, Commissioner, that the issues involved in the negotiations with Morocco are particularly important to the very future of the common fisheries policy. We therefore hope that in Brussels, Strasbourg or Seattle, you will give it all the priority attention which it demands.
Mr President, Commissioner, the matter of renegotiating the EU-Morocco fisheries agreement which is due to expire on 30 November has been referred to us. This is one of the 29 fisheries agreements signed by the European Union with around fifteen countries of Africa and countries bordering the Indian Ocean. These negotiations are going to take place in a specific context, characterised by two new elements, firstly, the death of His Majesty Hassan II, the last giant figure in the history of the twentieth century, and, secondly, the principle of Turkey' s candidacy for accession, accepted a few days ago. When proposing to integrate a country which has nothing in common with Europe, it is hard to voice significant reservations with regard to Morocco which at least shares with Spain or France its language, history and economic relationships.
Technically, Morocco wants comprehensive negotiations on fishing, the preservations of fish stocks, on local industry and even, more generally, on our agricultural dealings with Morocco. The position of our countries is essentially a budgetary position, with a cost of EUR 125 million per year. The main beneficiary is Spain which carries out 20% of its fishing production within the framework of the agreement with Morocco, Mauritania and Senegal. As for Portugal and France, they benefit to a lesser extent, and Italy too would like to derive advantage from it. Furthermore, Morocco wishes to preserve fishing resources within its economic area, and other countries, such as Great Britain, are announcing their concerns about the budget. It is true that the Community budget allocated to fisheries agreements is not inconsiderable: EUR 300 million, or 5% of the budget for European external policies. It is a not inconsiderable sum then, even if we lose nothing in the deal. If IFREMER is to be believed, then, for every euro invested, the turnover generated for Europe would be around three euros, and the added value would be 900 million. The Spanish are the main beneficiaries, with the Canaries where 91% of the fleet is dependent on this agreement, and with Andalusia where 75% of the fleet is involved, and there would be a cost to pay if there were to be no agreement. And indeed Morocco does not lose out either since almost a thousand jobs are affected by this agreement, for an annual added value of 36 million. But the Moroccans bring up, quite rightly, the risk of over-exploitation of fishing resources. Forty years ago, fishing catches worldwide were less than 20 million tonnes, today they are around 100 million tonnes, even if Europe is not responsible, as we are fishing less and less in the Mediterranean, where our share is no more than 40% of the catch. It is important, then, to monitor these fishing resources, which I know well, from the small ports of Oualidia or Media down to Mauritania by way of the Western Sahara, which I must remind Mrs McKenna is not independent, but has belonged to Morocco for centuries.
How are we to find a compromise with the Moroccan Minister, El Khyari? On the European side, we could make concessions on the development of the local Moroccan processing industry, on aid for scientific research and on landings in Moroccan ports. There are still two stumbling blocks: firstly, the matter of abandoning community preference in the field of agriculture, and we already know the problems affecting the sectors of tomatoes, early fruit and vegetables or horticulture, and secondly, another point, on which we cannot yield involves trading the Spanish fleet' s fishing rights for an increase in immigration in a Europe which already has 18 million unemployed.
Mr Fischler, you reminded us that you will be in Seattle. The problem must therefore be considered at a much higher level. These are not negotiations regarding just fishing, but are far wider-ranging negotiations, Euro-Mediterranean talks, or even WTO talks. If, in Seattle, we are going to give in to the United States on the subject of compensation funding in agriculture, then it will be difficult to refuse Morocco similar concessions in the agricultural sector. Clearly, too, Morocco-Europe relations must be evaluated at the summit. We must take advantage of His Majesty Mohamed VI' s forthcoming visit to Parliament to undertake comprehensive renegotiations, and we must ensure that Morocco is not destabilised by the sort of foolish remarks made just now by Mrs McKenna regarding some putative Saharan sovereignty. We know full well what the consequences would be if Algeria had access to the Atlantic coastline.
Europe needs Morocco and vice-versa. The agreement must therefore be sought with respect for our shared identities, for sovereignty and also for our separate identities, while acknowledging that history has made Morocco, if not a cultural exception, then at least a Mediterranean exception, for Europe in general and for France in particular.
Mr President, the enormous pressure which the Council, this Parliament and the fishing industry had to put on the Commission has finally led to the achievement of a mandate for negotiation, hardly a month before the termination of the fisheries agreement with Morocco. It is never late if the outcome is good. And at least we have a good mandate, above all in view of its ability to seek different forms of possible cooperation and even new legal formulas which may allow us to maintain satisfactory fishing relations for both parties.
However, we should regret the delay, which has created public alarm and a nervous state within the fleet which could have been avoided, and the speculation and declarations which may do more harm than good to negotiations which, given the importance of the agreement, should be held in a discreet, calm and cordial environment. But also because, at this stage, a halt in fishing activities seems inevitable, which will necessitate, as happened at the time of the expiry of the previous agreement, a search for extraordinary Community funds to finance time when the fleet is forced to remain in port.
I am not going to repeat the arguments which other Members have given and which illustrate the enormous importance of this agreement and its socio-economic repercussions. But I do want to insist that, for all these well-known reasons, the fleet is in suspense, and since it also has to pay for an ever increasing proportion of the fisheries agreements, it has stated that it is not prepared to not receive information regarding the progress of the negotiations. Natural discretion and reserve is one thing but secretiveness towards those who have everything to lose is another thing altogether.
Unfortunately, Parliament' s Committee on Fisheries knows very well what it feels like to beg for information from here and there amongst the negotiators, even in these times of transparency and cooperation which we have just inaugurated.
For this reason, like the industry itself, I believe that this time - and in this case I am particularly sorry that the Council is not here, because it is to them that I mainly address my comments - we must stand firm and show that, even though we have spent years asking and begging to be able to take part, as simple observers, in the negotiations of the fisheries agreements, this participation can no longer be postponed, Mr President. It is the case that, within the meagre budget which fishing represents in Community funding, the agreement with Morocco implies a relatively significant amount, so much so, Mr President, that it is the only agreement for which we are asked for our assent. We are therefore legally bound to the result of the negotiations and we have, therefore, the full right to first-hand information, without having to wait for the charity of representatives of the Council or the Commission who may come to inform us third-hand whenever they can or whenever it suits them.
The citizens also demand information and we are the representatives of those citizens, elected by them and, for this simple reason, we have acquired the responsibility, in this case, to at least be informed of what is happening.
Therefore, Mr President, I hope that the question of observers, which appears in at least one of the motions for resolution also signed by my group, is taken seriously for once. And to this end I ask, as other Members have done as well as the motion for a resolution, that this be, once and for all, a priority issue in the next tripartite meeting.
Mr President, Commissioner, the situation is well known and the Commissioner has had the opportunity throughout this debate to obtain further details about the difficult situation in which we find ourselves, especially the fishing communities most affected by this problem.
This is not only an economic problem. And if it were, that alone would have required the Commission to act more rapidly and to take the initiative in this matter. It is also the problem of the relationship between two countries in a part of the world that needs peace and tranquillity. And this is why this Agreement is of strategic importance, not only in relation to these fishing communities, but also in relation to the balance, to the peace that can only be achieved by means of various types of cooperation, this being a case in point.
But now that we have reached this situation, we should work out why it is that we have done so. And the Commissioner is not new to the Commission; he is a Commissioner who has joined us from the previous Commission. He has joined us with exactly the same portfolio and the same dossier, and therefore, he has a very specific and genuine political responsibility which is his alone, not only to resolve this problem, but also to resolve all the problems that will remain until the agreement is renegotiated.
I would like to tell you sincerely, Commissioner, that I was not very convinced by your speech a while ago. I sensed little enthusiasm, and it seemed to me that you have come here to give an administrative response to what is a worrying situation. This is a cause for concern not only to me, but certainly to my fellow Members in Parliament too. What fishermen need to know on this specific point is not that the Commission will be implementing initiatives and not that the Commission is prepared to help them. What the fisherman need to know, Commissioner, is what kind of initiatives are going to be implemented, and above all, what amount of Community subsidy is going to be provided to help these fishermen, and for how long the Commission is prepared to maintain it. Because, as Mr Miguélez said, what the fishermen need is not to be financed to remain inactive, but to be supported by the European Union so that they can carry out their professional duty, which means being able to work and thus contribute to the wealth of their country and to the wealth of the Community.
Therefore, Commissioner, I am asking you for concrete responses. You know that you are already not very popular in Portugal because of the meat issue. We hope that your popularity does not continue to decline because of fish!
Mr President, Commissioner, within the global framework of relations between the European Union and Morocco, I would like to highlight, on the occasion of this oral question on the fisheries agreement which we are dealing with today, the regional dimension of that agreement. I refer to a Community region, European politically speaking but African geographically speaking, which is called the Canary Islands and is situated on the Atlantic flank opposite Morocco.
In recent years, including Spain' s time as a democracy, we have experienced various situations where fishing has always been an unresolved issue between the parties because of the contentious issue of defining our territorial waters in relation to the neighbouring continent of Africa.
Nevertheless, we have recently managed to take cooperative positions, by means of the Morocco-European Union agreements, despite having other unresolved matters, such as agriculture (tomatoes), the environment (nuclear energy policy) and the Saharan referendum, which affects us significantly from a global point of view.
In fact, the Committee on Agriculture and Fisheries of the Spanish Senate has begun a visit to the Canary Islands in order to directly familiarise themselves with the problems facing the primary sector: agriculture and fishing.
The President of the Government of the Canary Islands has also expressed his desire to visit Morocco in order to hold a dialogue and often a direct channel of communication with the Moroccan Government, along the lines of the good neighbourliness which should characterise the relations between two neighbouring and civilised peoples, since frequently the viscosity of reality - as Mr Obiols said so well the other day during the debate in Brussels in relation to the common destiny of Europe and Morocco - does not always permit the most appropriate type of action.
We trust that peace and stability will reign in our Atlantic area and we have a good opportunity to use the fisheries agreement or other European instruments for transnational cooperation to achieve this.
I hope that Morocco will fulfil its international obligations, as indicated in the talks held last week in Brussels by the Moroccan authorities. In any event, I hope that the diplomacy of the European Commission will adequately defend the general interests of the Community fishermen who are affected by this future fisheries agreement between the European Union and Morocco.
Lastly, I would like to remind you of a Spanish saying - which I believe is relevant today - which says: "he who wants to eat fish, Commissioner, must get his breeches wet" . For this reason there are many of us here, Mr Fischler, who want to convince you of the social and economic importance of renewing the European Union-Morocco fisheries agreement.
Mr President, I am participating in this debate in order to demonstrate my position and also to demonstrate our desire to support any positions which will contribute, both in Parliament and in the European Commission, to the achievement of the new agreement between the European Union and the Kingdom of Morocco.
To this end, I support the resolution tabled by the European Popular Party, the European Socialist Party and the UEN Group, and I belong to the group of ten MEPs from the Group of the Greens/European Free Alliance who have expressly supported it. Logically, our position is a consequence of our conception of the relationships of the European Union and also the specific interests of the countries which we represent.
I wish to express our support for the signing of the agreement for two fundamental reasons. Firstly, because we consider that the policy of reaching agreements with non-EU countries is a correct policy on the part of the European Union. In this case it is a policy which affects an essential industry, which affects a significant section of our society as well as employment in certain countries. It affects the way of life of our coastal populations, in the same way that agriculture affects the populations of our inland regions and - why not say it - it affects a fundamental part of the food requirements of the entire European Union.
We clearly want these agreements to respect the conservation of resources. We clearly want them to defend and respect the interests of non-EU countries. But I would like to say that the agreements should not only refer to poor non-EU countries, that is, Morocco, Angola and other countries, but that they should also refer, and this is also a European Union Policy, to agreements with Canada, the United States, Australia and Argentina, countries with which my country - specifically Galicia - has a direct relationship.
I would like to say that at last, agreeing with these arguments, the Spanish Economic and Social Council has said that European Union agreements with non-EU countries lead to seven times the benefit than the cost of producing them.
I said that this particularly affects the territories of the Spanish and Portuguese States: the Canary Islands, Andalusia and Galicia, in Spain. In Galicia, specifically, you know that 120,000 jobs rely directly or indirectly on fishing and that the agreement with Morocco especially affects three very significant areas: Ribeira, O Morrazo and A Guarda, where there are approximately 150 ships and 1,500 sailors who depend on the signing of the agreement with Morocco.
I would like to remind you here that on 15 November 1995 the economic and social cooperation agreement with Morocco was only signed after Morocco had agreed that a fisheries agreement had to be signed. I say this because these two agreements, which were considered essential if the Euro-Mediterranean Conference in Barcelona was to take place, shows that in our fisheries agreement, as we and Morocco want, all relations, political, economic and social, with the neighbouring Mediterranean kingdom should be taken into account.
I also want to say that no agreement will be valid unless it conforms to the fishing industry as it actually exists. The fishing industry in the Kingdom of Morocco is made up of small businesses owned by shipowners for whom it is absolutely impossible to create joint enterprises which are largely Moroccan. Therefore, the new agreement must be an agreement which extends, while amending the necessary clauses, the current agreement, bearing in mind, of course, that we respect the fact that this agreement must benefit the economic and social development of Morocco.
On the other hand, we want a quick negotiation and in any event we want significant and sufficient economic support for the sector affected - shipowners and workers - to cover any transitional period during which there is no right to fish in those waters.
Mr President, my political group has tabled its own resolution and amendments to the resolution of the other political groups. I am not going to insist on the different aspects of the resolution, which you already know, I am simply going to refer to certain specific points which - I am afraid - may be important in our future debates.
First point: joint enterprises. It appears that Morocco would be prepared to sign an agreement in which joint enterprises were the principal element. What does this mean? Simply that it would be an agreement which would only benefit certain shipowners. The small-scale and inshore fleet would be of no interest to Morocco in terms of establishing joint enterprises; this would mean, in areas such as ours where employment problems are very serious, the scrapping of small vessels and a reduction in employment. On the other hand, joint enterprises would mean fewer Community crews and the demand by Morocco for more landings in Moroccan ports. This would mean cutting jobs. If this were the principal element of the agreement, it would benefit the type of fleet which is multi-purpose and larger-sized which, in any event, is already looking for other fishing grounds.
Second point: on the 26th, Commissioner Fischler - according to items in various parts of the media in my country - appears to have expressed his approval of considering additional concessions in the importation of fruit and vegetables originating from Morocco in the negotiation of the fisheries agreement. In this regard, we should take into account three factors: firstly, fruit and vegetable are grown in the European Union in areas where there is also an urgent need for employment; secondly, fruit and vegetable are frequently used as an exchange currency in commercial agreements with non-EU countries and thirdly, in the last reform of this sector, important public instruments for market management were dismantled. Therefore, it is not admissible for fruit and vegetables to pay the price for a large part of the European Union' s external policy.
I would like to remind you that, during the negotiation of the fisheries agreement which is about to expire, the Group of the European United Left opposed the signing of a fisheries agreement through the concession of additional quotas for the importation of fruit and vegetables within the framework of the parallel negotiation of the Association Agreement. Initially it was a question of balance: while the fisheries agreement was in force temporarily, the conditions for fruit and vegetables were of a permanent nature.
Frequently, these concessions are granted as a contribution to the development of non-EU countries. Nevertheless, the reality is much more complex. And in the case of Morocco, 85% of tomato production and exportation is carried out by five companies; the largest of them is Domain Royal, which belongs to the royal family, and the other four belong to the Moroccan aristocracy.
The cuts to the fisheries agreement to favour the Moroccan fishing industry only benefited the main owner of the cephalopod-fishing fleet, a family relation of the former Minister for External Affairs. This does not exactly favour a just and egalitarian development, but rather benefits certain interests.
And lastly, I would like to refer to the way that negotiations are carried out. Traditionally, Morocco does not negotiate until the previous agreement has run out and the fleet is halted, with the social tension which that causes. This time the same thing will happen. This attitude cannot be permitted from a supposed partner. My group wishes for a just and balanced agreement with the Kingdom of Morocco on the part of the European Union, but we also think that, in order to prevent this periodic bartering which causes our fishermen enormous anguish and places them in a difficult situation, the future agreement should be established within the framework of the Association Agreement.
Mr President, Commissioner, firstly let us address the situation in hand. On 30 November, Portuguese boats that currently fish in Morocco will stop doing so. As a result, many boat owners will obviously ask for vessels to be decommissioned, thereby adding even further to the graveyard for boats that the common fisheries policy has become. And many fishermen will fall straight into unemployment, thereby adding even further to the poverty trap that the common fisheries policy has become. Another two Portuguese ports will be badly affected if this agreement is not renewed: we cannot fish nor can we work, which is a denial of basic human rights and of citizenship.
Let us now address the situation from the political angle. This situation reflects the incompetence of the Commission and of the Council. The agreement expires on 30 November and the mandate for negotiation does not extend beyond October this year. I have never seen such negligence, such delays, such inertia and such total lack of consideration for fishing countries and for the fishermen of Southern countries. Do not deny it, Commissioner, because it is true.
Secondly, this is a case of negligence on the part of the European Union. We have known of Morocco' s intention not to renew the agreement since the day the last agreement was signed. Years have passed and neither Commissioner Bonino, nor Commissioner Fischler, nor the respective ministers have had the necessary diligence or agility to avoid the need to debate now, a month before a very damaging event takes place, what we can do about it.
On the other hand, the situation shows the foolishness of a certain vision of the European Union' s Economic Policy. We gave Morocco a trade agreement with no time limit. We obtained a fisheries agreement with a time limit. This means that Morocco can place its products in European Union territory at will, but we can only fish in Moroccan water until 30 November 1999. We are conceding much more than we are getting in return, and this is what you get for choosing an unchecked and unfettered globalisation in which you systematically prefer uncontrolled liberalism on a global scale, to the defence of national interests.
Finally, this case shows how mistaken it is to allow federalism into common policies. Morocco' s problem is essentially with Spain. As everyone knows, the Spanish fleet is much bigger, the Spanish fish in competition with the Moroccans; the Portuguese fleet is smaller which means that our fishing does not compete with that of the Moroccans. What is Portugal's situation at the moment? Europe is not able to negotiate with Morocco because Morocco does not want to, and Portugal cannot negotiate with Morocco because Europe will not allow it to! We cannot even guarantee our right to fish, we, who are a maritime nation, nor can we guarantee our right to handle our own affairs, we who are a neighbouring country of Morocco. We entered Europe in order to be part of a solution. In terms of fishing as well as agriculture, this Europe is isolating us as if we were part of the problem!
The only solution is to allow, within the framework of the common fisheries policy, each country to reach bilateral agreements with third countries which do not have agreements with the European Union. And this is what I am asking for in the name of the principle of subsidiarity, with a view to a revision of the common fisheries policy: a member country of the common fisheries policy must be able to make bilateral agreements with third countries as long as an agreement is not already in place between the European Union and those third countries.
Commissioner Fischler, I have been here for three months and I have already seen you harm Portugal' s interests three times: over mad cows where your decision defies belief, over pig-breeding, where your desire to persecute us is unacceptable, and now over fishing where your Commission' s inaction is also unforgivable. I would just like to say one thing to you: I am beginning to be convinced that you think that Portugal is just a beach. If you have the misfortune to go to that beach one day, you will see that the Portuguese fishermen will tell you politely that you are a persona non grata in my country.
Mr President, I will speak this afternoon along the same lines as most of the MEPs who have spoken. I will not have much to add.
Firstly, I would like to congratulate Mr Fischler on his taking up of this fishing portfolio at a very bad time. We have worked with him for the last five years, and I have confidence that he will move these issues forward.
I am not in favour of nationalist speeches. We should not use this debate to look after our own national political interests. It is a Community debate. Fishing policy is a Community policy. The Commission, the Council and the different institutions are obliged to defend this common fishing policy, which of course includes agreements with non-EU countries. I come from one of the three Spanish regions which are most directly affected by the fisheries agreement. I am referring to the Canary Islands. And I can tell you that we have always fished in these waters- my great-grandfathers fished in these waters - and it seems incredible to the population of these regions that this agreement could disappear.
But I believe that it would be a mistake at the moment for us to tell the Commission what the conditions for the negotiations should be. Parliament, this very morning, fulfilled its obligation to include in the 2000 budget an item of EUR 125 million, which had not been envisaged in the Financial Perspective negotiated in Berlin, in accordance with the interinstitutional agreement between the Council and Parliament, but which is fundamental to the starting of the negotiations. I believe that Parliament has fulfilled its duty and has offered the Commission the means to carry out the negotiations, and we hope that the Commission will carry this task forward.
But I also believe it would be a mistake, as some have done here, to impose any kind of conditions on the negotiations. I do not believe that we should tell the Commission what it should or should not do. I believe that, finally, this agreement is important and that must be concluded.
There is another important dimension: Morocco is a nearby country. This European Community was not built to attack anybody nor to threaten anybody. This European Community has to be concerned not only for its own future but also for the future of the neighbouring countries. At the moment, we are dealing with the future of the neighbouring countries of Central and Eastern Europe by means of incorporating them into the European Union, but we also have to concern ourselves with the future of the neighbouring countries on the southern side of the Mediterranean. It is not a matter of trading one thing for another. I do not believe that the solution to the Moroccan problem consists of admitting Moroccan immigrants, but the reality is that every week twenty or thirty Moroccans arrive on my island in small boats - the so-called pateras - at great risk, and many of them drown. We have a critical situation within a few minutes of our own shores, within an extremely short distance. I believe that in the negotiation, the Commission, on behalf of the European Union, which is rich, is probably able to offer sufficient compensation to Morocco so that the fisheries agreement may become a reality.
It would be tragic if there was a re-occurrence of what happened last time, when there was a delay of seven months. I hope that as a result of the ability of the Commissioner and the attitudes of the Commission, the Council and our Governments, a favourable agreement can be reached which will allow us to continue fishing, on the one hand, and, on the other, allow Morocco and the Moroccan people to profit from the privilege of administering waters which contain such an abundance of fish.
Mr President, today' s sitting has been dominated by talks about the Budget 2000. The fisheries agreement with Morocco has also been on the agenda this morning in this context, when we talked about external action expenditure. The majority of this Parliament was then of the opinion that this agreement would feature as one of its new priorities and that it belonged on the list comprising the reconstruction of Kosovo, East Timor and Turkey.
Whatever the opinion may be concerning the fisheries agreement with regard to the impact on the local population or the European fishing fleet, there will be very few people who will be prepared to put the humanitarian disasters of Kosovo, East Timor and the earthquake in Turkey on a par with this fishing deal.
Also, from a budgetary point of view, I find it completely irresponsible to agree on an amount whilst negotiations have not even reached the halfway stage. In fact, we do not know if an agreement will be reached. We do not know what the situation will be like then and we cannot gauge the financial implications. But the funds are already available. I would have thought it was acceptable to place an amount in reserve. Then, at least Parliament would be able to vote again on the allocation of these funds after having read the content of this agreement more carefully.
Because how will this pan out? Is the integrity of Parliament' s decision not seriously prejudiced if we have the funds available at this stage? What happens now if you do not like the agreement? Or would any agreement be acceptable a priori? You will get another chance during the second reading of the budget in December. It is therefore important that you grant more importance to the opinion of the Committee on Fisheries and not to consider it as a little added extra to a fait accompli.
What input will Parliament have? There is no guarantee whatsoever that the agreement will be submitted to the European Parliament for approval. The agreement with Mauritius was subject to a simple, consultative procedure. Parliament objected to this and took the matter to the Court. The Court ruled that it was unnecessary for Parliament to approve agreements. As a result, we now have a situation where it is completely unclear what agreements have to be submitted to Parliament for approval and what agreements only require comments. In this light, the agreement with Morocco might well bypass the European Parliament in terms of content on account of the consultative procedure and in financial terms on account of the blank cheque we provided this morning. Parliament' s power should not only be fought for by government leaders at intergovernmental conferences but must also be asserted by ourselves in our daily work.
Mr President, the question of renewal of the fisheries agreement between Morocco and the European Union perfectly illustrates the general policy of Europe enshrined in the budget which we discussed this morning and whose rationale we denounced.
We are opposed to the reduction of appropriations for aid to developing countries. Europe is directly affected by the desperate situation in Africa. Firstly, as a former colonial power, but also for having continued to plunder the wealth of these countries even after they became independent. The very nature of this aid must be completely reviewed since, until now, it has served only to maintain neo-colonial relationships favourable to the establishment and the multinationals. Elf provides a particularly striking example of one of these. As for the population, they remain entrenched in endless poverty. Instead of setting the interests of workers in the fishing industry, the interests of European countries and those of African countries against each other, a way must be found to unite their demands and their campaign against powerful capitalist interests.
In the case of Morocco and this particular fisheries agreement, it is no longer possible to once again ignore the rights of the Western Saharan people, starting with their right to self-determination, their right to establish an independent state, if they so wish, and to protect the natural wealth of their territory, whether it be phosphate deposits or the specific resources of its shoreline which are threatened by this agreement.
I would, finally, like to draw your attention to the particularly tense social situation in the Moroccan fisheries sector. A strike movement has been affecting most of the ports in the country for several weeks and is being violently repressed by the forces of law and order. Once again, as in September 1998, it is a campaign to gain the freedom to exercise elementary social rights, paid leave, social security, retirement at 55 and a guaranteed minimum income. But the fishermen of Morocco are also demanding justice following the murder of the founder of their union, Mr Mounacir, by the henchmen of Basri, and I would like to express our solidarity with them.
Mr President, at this point in the debate, I believe that nothing new nor original can be added but, as a member of the Committee on Fisheries and representative of the citizens and interests of Spain and Andalusia, I would like to make two brief points.
The first is that thousands of Andalusian and Spanish families are looking to us. They hope to see evidence that, for the European Commission and especially the Council, the priority and the most urgent matter at the moment is to come to a sound agreement with Morocco. It is difficult, Commissioner, as you have just said, but it is not impossible. Employment is a priority objective of the European Union and it is not enough just to create it. We also have to prevent its destruction. Andalusia, my region, has the highest rate of unemployment in the Union and almost 50% of the boats which fish in Moroccan waters are Andalusian.
The second is that Morocco is a priority country within the framework of Euro-Mediterranean relations. Morocco and the European Union have a mutual interest and need, and intransigent positions and insults are the enemies of cooperation and understanding. Parliament can and must help with this understanding insofar as we are the legitimate representatives of the citizens of Europe, who at the moment are naturally expectant and concerned with regard to the results of the future negotiations. Neither is it good for the negotiation climate that, through an absurd desire for the limelight, spectacles should be made such as the one this morning with the resolution which various political groups have presented. It does no favours for the workers in the fishing industry and their families if certain politicians are after a photo and a headline in a newspaper or, as they say in my region, want to confuse wheat with chaff. I believe that there is no place in this debate for the Sahara question.
The Commission, the Council and Parliament must act together, in a coordinated and transparent fashion. Nothing would offer as much advantage to the other side as a lack of unity amongst ourselves and contradictory debates on a matter which is so vital to our interests and also for Morocco itself.
Mr President, Commissioner, as has already been said here, it would be hard to say that the end of this agreement comes as a surprise, given that this scenario has been foreseen since December 1995.
This is why we are somewhat perplexed that the Commission has still not explained its plan to us for dealing with this situation. By making the substantive part of the FIFG regulation an implementing regulation, the Commission will cause fisheries to be the only area in the agricultural and structural domain not to be decided on in the first six months of this year. It is also worth pointing out that even if the Commission' s proposal for an implementing regulation had been adopted, it would not have helped us in the slightest. In article 17(3), concerning financial compensation in case of a temporary stoppage in activity, it excludes fishermen from any compensation and imposes ridiculous limits on boat-owners.
I do not know if you have noticed, Commissioner, that one of the annual financial ceilings that you are proposing in order to deal with situations of this kind in Member States is lower than your own salary as a European Commissioner. We know that when you assumed your new responsibilities for fisheries, you made a show of highlighting your distance from the sea. Nevertheless, you should not forget that you are a Commissioner for Europe and that here, both on the coast of continental Europe and on archipelagos such as the Azores and Madeira, there are many people who make their living from the sea, and as a matter of fact, these people tend to be some of the most deprived and the least supported.
To conclude, I would like to say that I agree wholeheartedly with two things said here by my friend and colleague Manuel Medina Ortega. We, the Portuguese Socialists, are radically opposed to any kind of nationalistic rhetoric or rhetoric about re-nationalisation. More than this, we are also extremely concerned, as my friend António José Seguro has also said here, about the support to Morocco, and not merely in terms of its commercial aspects, as has been suggested by certain speakers. But for this, Commissioner, you will need a radically different attitude to the one you have had in the past, particularly towards my country.
Mr President, Shakespeare wrote that Bohemia was located on the seacoast. Bavaria lies in the neighbourhood of Bohemia, so perhaps Bavaria has a coastline too, and I may say that this has become true in the present-day EU, since today in the EU Morocco is in the neighbourhood of Bavaria and Spain shares a border with Poland. All European problems are the problems of all EU states, and I therefore wish to say that this fisheries agreement is a problem for Europe as a whole. It concerns the European Union as a whole. It is not a local phenomenon. Of course we must safeguard the interests of the fishermen concerned, but we must recognise that there are general ecological problems in connection with this fisheries agreement and general problems relating to both foreign and security policy, affecting the whole of the EU.
It is our task to support stability in Morocco, and I am therefore dismayed at the notes which Mr Jové Peres has introduced into this debate, in both his proposed amendments and his contribution today. We must be glad that the remarks appropriate to the class struggle which he has expressed today have not previously led to the establishment of a socialist system in Morocco, like the ones in Libya and Algeria, with whose consequences we are having to fight a running battle today. Instead, democracy is slowly maturing there under the new King, and we must try to support this tender shoot of democracy.
Spain has just achieved something exemplary for Europe, thanks to its intelligent policy of compensation for Morocco, in which Mr Medina Ortega, for example, also had a part. I found his speech to be a very fine one and very important, and I would like to say quite clearly that it must be in our interests to safeguard the fishing interests of the Spanish and the other European fishermen affected, but to ensure that a sensible agreement is obtained in the near future, which includes the interests of ecological, foreign and security policies and which does not make the mistake of working with a demagogy which destabilises our neighbourhood, so that we do not wake up until it is too late, as in the Balkans or in the Caucasus today.
Mr President, thank you for your various efforts to track me down, and for the opportunity to be able to speak now! Commissioner, because of the development of international maritime law in the 1970s, traditional fishing grounds were lost to European fleets. Approximately 35% of world seas and 90% of fishing stocks are subject to the exclusive jurisdiction of coastal states. The European Community was therefore forced to conclude international agreements in order to retain access to fishing grounds and thus ensure the livelihood of the Community' s fishermen. More than two dozen fisheries agreements with third countries are currently in force, ranging from a straight exchange of fishing rights to agreements for access to stocks in return for financial compensation payments.
I would like at this point to stress the vital significance of the fisheries agreements for the EU. They finally constitute and facilitate a guarantee of job security in the EU. Approximately 40,000 workers are employed in this sector, and thus the existence of an international agreement, such as the agreement with Morocco, also plays an essential role with regard to the supplying of consumers and the fish processing industries, and thus to sustainable prices. We can see what a fundamental matter of concern the fisheries agreements represent for the EU. The negotiations must therefore be driven forward until further agreements or renewed agreements are signed.
Today we are discussing the renewal of the agreement with Morocco. This agreement - I still clearly remember the long drawn-out negotiations four years ago, which were the subject of many parliamentary resolutions - has exceptionally important social and economic consequences, especially, of course, as we have just heard, for the less favoured regions of Spain and Portugal. Around 8,000 fishermen and 20,000 jobs in the processing industry are directly affected by this agreement. The previously applicable compensation payments of over EUR 400 million to Morocco over the course of four years make the agreement the most significant fisheries agreement in the Community Budget. Due to these considerable financial repercussions on the EU-budget, as we have just heard, the assent procedure comes into play. This is a challenge to Parliament. The effects of non-renewal would be catastrophic. There would then be the threat that thousands of jobs would be lost, with widespread effects not only on the entire Iberian Peninsula but also on the status of Europe in this important sector of industry.
Unfortunately matters are not so simple. Morocco is reluctant to start negotiations or to come to terms too quickly. It is playing for time. Nonetheless, the Community should not have the objective of striving to come to an agreement on any terms due to pressure of time. On several occasions in the past, Morocco has unilaterally presented obstacles which were not covered by the agreement. The situation where the costs of the agreement are continually increased while the fishing areas and seasons are continually reduced is unacceptable. The European Parliament, and the Committee on Fisheries in particular, are generally very concerned about the renewal of this particular agreement. Why did the Council take so long to give the Commission its mandate for negotiation? Where, Mr Fischler, are the Commission' s long-announced cost-benefit analyses?
The economic and social consequences in the event of expiry of the agreement for Community fishermen are sufficiently known. Why then this hesitation, which in the end is playing into Morocco' s hands, cutting the ground out from under the feet of EU fishermen? Clarification is essential here, and in short order. In the interests of EU fishermen, Parliament must make a clear statement (and that is what it is indeed doing, as we are just learning now) to put an end to this intolerable situation as quickly as possible. If not, I fear a negative effect on international agreements per se. This means, as Mr Posselt said, ultimately a negative effect on Europe' s foreign policy too. I therefore consider it necessary as a matter of urgency, today and tomorrow, to give a signal and invite the Commission to actually initiate measures up now for the financial aid of those affected. Moreover, I expressly ask that Parliament, represented by us, the Members of this House, should now actually participate directly in the negotiations on the agreement. There can be no further doubt about our involvement.
Mr President, ladies and gentlemen, firstly, many thanks for your contributions. I believe this really is the way to make constructive progress in this certainly very difficult situation we find ourselves in with reference to the future agreement with Morocco. Unfortunately Mr Portas is no longer here, as he expressed a rather different opinion. Apparently there are always people who think that discussion and debate involve insulting the Commissioner and then disappearing!
You can be certain of one thing: even though I did not in opening mention all the elements relating to the significance of this agreement, particularly for the Spanish and also the Portuguese fisheries industry, I am nonetheless perfectly aware of its significance. But I think we all know how important this matter is, and you can also be sure that I shall be lending my wholehearted support towards arriving at a solution to this matter. I am even willing, Mr Nogueira, to wade in myself, if necessary. This is not the essence of the problem. I would like to stress, in particular, that it is essential to look upon 15 October and the formulation of the mandate for negotiation in the right light. This is undoubtedly not a case of delay. We started to approach the Moroccan authorities as early as February with direct contacts, a great number of letters, and a great many visits. As early as February, we initiated preparatory talks in order to ascertain what exactly Moroccan future interests would entail. For this would have considerably facilitated the task of drawing up a customised mandate in order to be able to have very precisely orientated negotiations. You all know that these efforts were to no avail because, quite simply, our Moroccan counterparts were not yet ready to exchange even a word with us or even meet us to discuss the matter. Our prime concern at the moment, therefore, is how to manage to start meaningful negotiations.
Our positions in the debate have become very clear. When I am told that we must make no concessions, then you have to consider what our respective starting positions are. As far as our starting points are concerned, ours is, as virtually everyone here emphasised, that this agreement is of exceptional importance. Morocco' s current starting position is that they do not want this type of agreement any more! At any rate, emphasising that we will not tolerate any concessions in the negotiations will not, I believe, succeed in making the Moroccan side more open towards us, as it were, and more prepared to come to an agreement with us.
So now, as has been said, it is really important to get things underway. There is another thing you can be quite sure of. It is also very important to me that these negotiations are handled in the most transparent way possible, and, obviously, I am willing to report back to Parliament at every stage on the further progress of negotiations.
It has been stressed how dangerous it would be if this agreement which is, incidentally, not part of the Association Agreement, as many people thought, were to be extended to include associations relating to agricultural goods.
We should be very, very cautious here, and we should try as far as possible to reach an agreement purely concerned with fisheries. When, at some stage in the future, we know precisely what the Moroccan demands are, we can certainly come back again to a further debate on the matter.
I have also been asked whether there is any guarantee that the use of this agreement will guarantee sustainability for the future, and to what extent the satellite monitoring system actually serves to monitor fishing activities. Well, again, to be frank, all the prerequisites have been met on our side. All European vessels operating in this area can be monitored by satellite. There is though still a problem on the Moroccan side. We have proposed to the Moroccans that we are willing, within the framework of the MEDA Programme, to contribute towards resolving these problems on the Moroccan side, but, as has been said, definitive implementation on the Moroccan side is still outstanding.
On the matter of aid following 30 November: I have already pointed out, too, that we wish to proceed on the basis of potential support in principle, as we already did last time. Therefore, fishermen can count on our providing aid. But we must also obtain the necessary administrative prerequisites in good time. Here too, no time is to be lost. Here too, there is some urgency, I believe, and I would like to ask for the support of Parliament in this matter.
The last question, why at this stage have we applied for EUR 125 million in the Budget? I am very grateful to see that this was accepted this morning. It is a matter which I think can be seen from two points of view. I do not think that anyone could realistically expect any future agreement to be obtained substantially more cheaply, or at a substantially lower price, than the previous agreement. Therefore if we envisage an amount in the budget which is exactly equal to the previous annual amount we were prepared to allocate, then that is a clear sign that we are not going to let ourselves be persuaded to part with increasingly high amounts, but that we are setting a limit at this point for the amount of money we are prepared to assign to this agreement. I believe this is a good sign to send to Morocco, one which will certainly be of support to us in negotiating.
A final point, something which certainly does not help us progress in this difficult matter is our tendency to continually pass the buck to one another, from Parliament to the Council, or Council to the Commission, or vice versa. We can only be successful in this matter if all three institutions work together. This is what I would request, and I find it a pity that the Council is not represented here today to be able to give this guarantee.
Mr President, it has just come to our attention that the Conference of Presidents of the European Parliament has decided by a large majority to award the Sakharov Prize to Xanana Gusmão. For this reason, personally, and on behalf of the European Socialist Party...
I would like to say how pleased we are with this action which pays tribute to Xanana Gusmão as a citizen, but above all, to the resistance, the tenacity, the courage and the determination of the people of East Timor. In our opinion, this award is a good incentive for all the men and women who, in other regions throughout the world, are fighting for the establishment of peace, and in the defence of human rights, liberty and democracy.
We Socialists think that awarding this prize to Xanana Gusmão honours the spirit of the creation of the Sakharov Prize and also honours the European Parliament.
(Applause)
Mr President, very briefly and in support of Mr Seguro, I would like to say that the awarding of the Sakharov Prize by this Parliament to Mr Xanana Gusmão does honour to this Parliament.
I believe that we must be proud that people such as Xanana Gusmão exist. He is a man who has suffered, and has done so responsibly, and who we hope in the coming months and years will be able to lead his country along the road to peace and democracy.
And I hope that the European institutions will cooperate with a new free population of East Timor with regard to its economic and social development within a framework of democracy.
Mr President, agreeing with the words of the previous speakers, I would like to say, on behalf of the Union for a Europe of Nations Group that it gives me enormous joy that in a world which is often driven by a hierarchy of interests and not by a hierarchy of principles, Parliament is recognising a man of great principle who fought for a principle, that of his people' s freedom, and is awarding him the Sakharov Prize.
This is a particular source of pride as this Prize bears the name of a scientist, Andrei Sakharov who, suffering all kinds of hardship, lent his prestige to the fight for the freedom of the people of Eastern European countries against one of the most horrendous forms of totalitarianism seen this century. This is a source of pride for all of us and we Portuguese Christian Democrats are extremely happy.
Mr President, I should just like to endorse what other people have said about giving the Sakharov Prize to Mr Gusmão. I should also like to remind Members of this House that what has happened in East Timor after the referendum is something we should look at. We have just discussed Morocco, and the Western Sahara was mentioned. A referendum will be taking place there. The European Union needs to be extremely diligent to ensure the same fate does not befall the people who go out and vote. We need to see that a fair and democratic procedure takes place in Western Sahara, that people have the right to vote freely. We hope that what happened in East Timor, after the UN persuaded the people to go out and exercise their right to vote and they were subsequently persecuted and murdered by the Indonesians, will not happen when the people in Western Sahara vote. The European Union needs to address this issue.
We are delighted that Mr Gusmão has received this award. He deserves it and the people of East Timor deserve it. They deserve their independence, their freedom and the right to live in peace.
I have received three motions for resolutions pursuant to Rule 42(5) of the Rules of Procedure.1 2
The sitting is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 5.45 p.m.)